Exhibit 10.3

EXECUTION VERSION

 

 

 

SENIOR SECURED TERM LOAN AGREEMENT

Dated as of March 23, 2012

among

ENERGY TRANSFER EQUITY, L.P.,

as the Borrower,

CREDIT SUISSE AG,

as Administrative Agent,

and

The Other Lenders Party Hereto

$2.0 Billion Senior Secured Term Loan Facility

 

 

 

CREDIT SUISSE AG,

Syndication Agent

WELLS FARGO BANK, N.A., THE ROYAL BANK OF SCOTLAND PLC

SUNTRUST BANK, AND BNP PARIBAS

as Documentation Agents

CREDIT SUISSE SECURITIES (USA) LLC,

WELLS FARGO SECURITIES, LLC, BNP PARIBAS SECURITIES CORP.,

RBS SECURITIES INC., AND SUNTRUST ROBINSON HUMPHREY, INC.

as Co-Lead Arrangers and Joint Bookrunners

MERRILL LYNCH PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN

SECURITIES LLC, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. AND UBS

SECURITIES LLC

as Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Table of Contents

 

            Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

    

Defined Terms

     1   

1.02

    

Other Interpretive Provisions

     31   

1.03

    

Accounting Terms

     32   

1.04

    

Rounding

     32   

1.05

    

Times of Day

     32   

ARTICLE II THE LOANS

     33   

2.01

    

Commitment to Lend

     33   

2.02

    

Request for Loans

     33   

2.03

    

Continuations and Conversions of Loans

     33   

2.04

    

Use of Proceeds

     35   

2.05

    

Prepayments and Repayment of Loans

     35   

2.06

    

Interest Rates and Fees

     36   

2.07

    

Evidence of Debt

     37   

2.08

    

Payments Generally; Administrative Agent’s Clawback

     37   

2.09

    

Sharing of Payments by Lenders

     39   

2.10

    

Termination of Commitments

     40   

2.11

    

Defaulting Lenders

     40   

2.12

    

Extension of Maturity Date

     40   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     43   

3.01

    

Taxes

     43   

3.02

    

Illegality

     46   

3.03

    

Inability to Determine Rates

     47   

3.04

    

Increased Costs; Reserves on Eurodollar Loans

     47   

3.05

    

Compensation for Losses

     48   

3.06

    

Mitigation Obligations; Replacement of Lenders

     49   

3.07

    

Survival

     49   

ARTICLE IV CONDITIONS PRECEDENT

     49   

4.01

    

Conditions to Loans

     49   

4.02

    

Additional Conditions Precedent to the Loans

     52   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     52   

5.01

    

No Default

     52   

5.02

    

Organization and Good Standing

     52   

5.03

    

Authorization

     52   

5.04

    

No Conflicts or Consents

     52   

5.05

    

Enforceable Obligations

     53   

5.06

    

Initial Financial Statements; No Material Adverse Effect

     53   

5.07

    

Taxes and Obligations

     53   

5.08

    

Full Disclosure

     53   

5.09

    

Litigation

     54   

5.10

    

ERISA

     54   

5.11

    

Compliance with Laws

     54   

 

-i-



--------------------------------------------------------------------------------

5.12

    

Environmental Laws

     55   

5.13

    

Borrower’s Subsidiaries

     56   

5.14

    

Title to Properties; Licenses

     56   

5.15

    

Government Regulation

     56   

5.16

    

Solvency

     57   

5.17

    

Margin Regulations

     57   

5.18

    

Status as Senior Debt of the Borrower

     57   

5.19

    

Merger

     57   

5.20

    

Collateral Documents

     57   

ARTICLE VI AFFIRMATIVE COVENANTS

     58   

6.01

    

Payment and Performance

     58   

6.02

    

Books, Financial Statements and Reports

     58   

6.03

    

Other Information and Inspections

     61   

6.04

    

Notice of Material Events

     61   

6.05

    

Maintenance of Properties

     62   

6.06

    

Maintenance of Existence and Qualifications

     62   

6.07

    

Payment of Trade Liabilities, Taxes, etc

     63   

6.08

    

Insurance

     63   

6.09

    

Compliance with Law

     63   

6.10

    

Environmental Matters

     63   

6.11

    

Guaranties by Restricted Subsidiaries

     64   

6.12

    

[Reserved]

     65   

6.13

    

Further Assurances

     65   

6.14

    

Miscellaneous Business Covenants

     65   

6.15

    

Restricted/Unrestricted Persons

     66   

6.16

    

Pledge of SUG Holdco Stock; Common Collateral

     66   

ARTICLE VII NEGATIVE COVENANTS

     66   

7.01

    

Indebtedness

     66   

7.02

    

Limitation on Liens

     68   

7.03

    

Limitation on Mergers, Issuances of Subsidiary Securities

     70   

7.04

    

Limitation on Sales of Property

     71   

7.05

    

Limitation on Restricted Payment

     72   

7.06

    

Limitation on Investments, Loans and Advances

     73   

7.07

    

Transactions with Shareholders and Affiliates

     73   

7.08

    

Conduct of Business

     74   

7.09

    

Restrictive and Negative Pledge Agreements

     74   

7.10

    

Hedging Contracts

     74   

7.11

    

Commingling of Deposit Accounts and Accounts

     74   

7.12

    

Financial Covenants

     75   

7.13

    

Amendments or Waivers of Certain Agreements; Material Contracts

     75   

7.14

    

Sales and Lease-Back Transactions

     75   

7.15

    

Fiscal Year

     75   

7.16

    

Tax Status

     75   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     76   

8.01

    

Events of Default

     76   

8.02

    

Remedies Upon Event of Default

     79   

8.03

    

Application of Funds

     79   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX ADMINISTRATIVE AGENT

     80   

9.01

    

Appointment and Authority

     80   

9.02

    

Rights as a Lender

     80   

9.03

    

Exculpatory Provisions

     81   

9.04

    

Reliance by Administrative Agent

     82   

9.05

    

Delegation of Duties

     82   

9.06

    

Resignation of Administrative Agent

     82   

9.07

    

Non-Reliance on Administrative Agent and Other Lenders

     83   

9.08

    

No Other Duties, Etc

     83   

9.09

    

Administrative Agent May File Proofs of Claim

     83   

9.10

    

Guaranty and Collateral Matters

     84   

9.11

    

Release With Respect to Senior Note Obligations

     84   

ARTICLE X MISCELLANEOUS

     84   

10.01

    

Amendments, Etc

     84   

10.02

    

Notices; Effectiveness; Electronic Communication

     86   

10.03

    

No Waiver; Cumulative Remedies

     87   

10.04

    

Expenses; Indemnity; Damage Waiver

     87   

10.05

    

Payments Set Aside

     89   

10.06

    

Successors and Assigns

     90   

10.07

    

Treatment of Certain Information; Confidentiality

     93   

10.08

    

Right of Setoff

     93   

10.09

    

Interest Rate Limitation

     94   

10.10

    

Counterparts; Integration; Effectiveness

     94   

10.11

    

Survival of Representations and Warranties

     94   

10.12

    

Severability

     94   

10.13

    

Replacement of Lenders

     95   

10.14

    

Governing Law; Jurisdiction; Etc

     95   

10.15

    

Waiver of Jury Trial

     96   

10.16

    

USA PATRIOT Act Notice

     97   

10.17

    

Time of the Essence

     97   

10.18

    

No Recourse

     97   

10.19

    

Separateness

     97   

10.20

    

Effectiveness

     98   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS    Exhibit A    Form of Assignment and Assumption Exhibit B    Form of
Compliance Certificate Exhibit C    Form of Guaranty Exhibit D    Form of
Solvency Certificate Exhibit E    Form of Loan Notice Exhibit F    Form of Note
Exhibit G    Form of Perfection Certificate Exhibit H-1    Form of Exemption
Certificate for Non-U.S. Lenders that are not partnerships for U.S. Federal
income tax purposes Exhibit H-2    Form of Exemption Certificate for Non-U.S.
Lenders that are partnerships for U.S. Federal income tax purposes SCHEDULES   
Schedule 1    Commitments Schedule 2    Disclosure Schedule Schedule 3    Notice
Information

 

-iv-



--------------------------------------------------------------------------------

SENIOR SECURED TERM LOAN AGREEMENT

This SENIOR SECURED TERM LOAN AGREEMENT is entered into as of March 23, 2012,
among ENERGY TRANSFER EQUITY, L.P., a Delaware limited partnership (the
“Borrower”), CREDIT SUISSE AG, as Administrative Agent and each lender from time
to time party to this Agreement (collectively, the “Lenders” and individually, a
“Lender”).

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by the Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition, pursuant to the Merger Agreement, of all of
the Equity Interests of the Company by the Borrower, either directly or through
one of its Subsidiaries.

“Act” has the meaning given to such term in Section 10.16.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to the LIBO Rate for such Interest
Period multiplied by the Statutory Reserve Rate; provided in no event shall the
Adjusted LIBO Rate be less than 0.75% per annum.

“Administrative Agent” means Credit Suisse AG in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. As of the Closing Date, the Administrative Agent’s Office is in
New York, New York.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

-1-



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $2,000,000,000, subject to adjustment as
set forth in this Agreement.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Alternate Base Rate” means, for any day, an interest rate per annum equal to
the greatest of (a) the Prime Rate in effect on that day, (b) the Federal Funds
Rate in effect on that day plus  1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum; provided that for the
avoidance of doubt the Adjusted LIBO Rate for any day shall be based on the rate
determined on that day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates). Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Rate or the Adjusted LIBO Rate, as the case may be.

“Applicable ETP Credit Agreement” means the ETP Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Closing Date.

“Applicable MLP Credit Agreement” means the Applicable ETP Credit Agreement and
the Applicable Regency Credit Agreement.

“Applicable Percentage” means with respect to any Lender, (a) prior to the
Funding Date, the percentage of the Aggregate Commitments represented by such
Lender’s Commitment and (b) thereafter, the percentage of the principal amount
all Loans outstanding at such time represented by such Lender’s Loans.

“Applicable Rate” means, on any day, with respect to any Eurodollar Loan,
3.00% per annum and with respect to any ABR Loan, 2.00% per annum.

“Applicable Regency Credit Agreement” means the Regency Credit Agreement, as
amended, modified, supplemented, waived, restated, refinanced, extended or
renewed after the Closing Date.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and UBS Securities
LLC, in their respective capacities as arrangers.

 

-2-



--------------------------------------------------------------------------------

“Asset Sale” means in respect of any Person, a sale, lease or sublease (as
lessor or sublessor), sale and leaseback, assignment, conveyance, transfer or
other disposition to, or any exchange of property with, any other Person, in one
transaction or a series of transactions, of all or any part of such Person’s
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Equity Interests of an MLP, the Company or
any of the Borrower’s Subsidiaries which has a gross sales price of more than
$50,000,000 in the aggregate. For the avoidance of doubt, (i) each of the Citrus
Drop Down and any conveyance, transfer or other disposition by the Borrower or
any of its Subsidiaries (other than intercompany transfers among any of the
Borrower or any of its Subsidiaries) related to the SUGS Drop Down/Transfer is
an Asset Sale and (ii) no Other Drop Down/Transfer will be considered an Asset
Sale.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by the definition thereof), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Debt” means, with respect to any Sale and Lease-Back Transaction
not involving a Capital Lease Obligation, as of any date of determination, the
total obligation (discounted to present value at the rate of interest implicit
in the lease included in such transaction) of the lessee for rental payments
(other than accounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining portion of the term (including extensions which are at the
sole option of the lessor) of the lease included in such transaction (in the
case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning given such term in the introductory paragraph hereto.

“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than (i) a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and
(ii) if such day relates to any Eurodollar Loan, a day on which banks are not
open for dealings in Dollar deposits in the London interbank eurodollar market.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

-3-



--------------------------------------------------------------------------------

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash” means money, currency or a credit balance in any deposit account.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;

(b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by any of the Rating Agencies;

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith (whether
or not having the force of law) or in implementation thereof, and (ii) all
requests, rules, regulations, guidelines, interpretations, requirements,
interpretations and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall, in each case, be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.

“Change of Control” means the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than an Exempt Person, shall be the direct or indirect legal or
beneficial owner (as defined in Rule 13d-3 under

 

-4-



--------------------------------------------------------------------------------

the Exchange Act) of more than 50% of the combined voting power of the then
total Equity Interests of the General Partner or (b) the General Partner shall
not be the sole legal and beneficial owner of all of the general partner
interests of the Borrower. As used herein “Exempt Person” means (i) any of Ray
C. Davis, Kelcy L. Warren, the heirs at law of such individuals, entities or
trusts owned by or established for the benefit of such individuals or their
respective heirs at law (such as entities or trusts established for estate
planning purposes) or (ii) entities owned solely by existing and former
management employees of the General Partner.

“Citrus Drop Down” means, if the Citrus Transfer has not occurred on or prior to
the Funding Date, the sale or transfer (by merger or otherwise) of the Company’s
direct or indirect interest in Citrus Corp. to the Borrower (or any of its
Subsidiaries or a newly formed affiliated entity) and the subsequent sale or
transfer (by merger or otherwise) of such interest to ETP or its subsidiaries,
and all transactions related thereto.

“Citrus Transfer” means the sale or transfer (by merger or otherwise) of the
Company’s direct or indirect interest in Citrus Corp. to ETP or its
subsidiaries.

“Closing Date” means the date on which this Agreement was duly executed and
delivered by the parties, which date is March 23, 2012.

“Code” means the Internal Revenue Code of 1986, as amended, together with all
rules and regulations promulgated with respect thereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted to the
Collateral Agent, pursuant to the Collateral Documents in order to secure the
Obligations.

“Collateral Agency Agreement” means that certain Collateral Agency Agreement
among the Collateral Agent, the Revolving Administrative Agent, the
Administrative Agent and the Indenture Trustee, as the same may be amended,
modified, restated or replaced from time to time.

“Collateral Agent” means U.S. Bank National Association in its capacity as
collateral agent pursuant to the Collateral Agency Agreement.

“Collateral Documents” means, collectively, the Pledge Agreement, the Collateral
Agency Agreement and all other instruments, documents and agreements delivered
by any Restricted Person pursuant to this Agreement or any other Loan Document
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to each Lender, its Commitment to make Loans to the
Borrower in an aggregate principal amount set forth as its Commitment on
Schedule 1 hereto or in an Assignment and Assumption pursuant to which such
Lender becomes a party hereto, or as increased or decreased in an Assignment and
Assumption, or decreased from time to time pursuant to Section 2.10, in each
case as applicable.

 

-5-



--------------------------------------------------------------------------------

“Commitment Period” means the period from and including the Closing Date to and
including the earliest of (a) the Termination Date (as defined in the Merger
Agreement in effect as of July 19, 2011, including as such date may be extended
in accordance with Section 7.1(b) of the Merger Agreement in effect as of the
Closing Date), (b) the date that the Merger Agreement is terminated or expires,
and (c) 180 days after July 4, 2012, such termination to occur at 11:59 p.m. on
such date.

“Company” means Southern Union Company, a Delaware corporation.

“Company Material Adverse Effect” means a “Company Material Adverse Effect” as
defined in the Merger Agreement as in effect on July 19, 2011.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries.

“Consolidated EBITDA of SUG” means, for any period, “Consolidated EBITDA” as
defined in the SUG Credit Agreement.

“Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of (without duplication):

(a) four times the amount of cash distributions payable with respect to the last
Fiscal Quarter in such period by an MLP or any Drop Down Entity to the Borrower
or its Restricted Subsidiaries in respect of limited partnership units in such
MLP or Equity Interests in a Drop Down Entity to the extent actually received on
or prior to the date the financial statements with respect to such Fiscal
Quarter referred in Section 6.02 are required to be delivered by the Borrower;
provided that if the Borrower has acquired or disposed of any limited
partnership units in such MLP or the Borrower or any of its subsidiaries has
made a Specified Acquisition or Specified Disposition at any time after the
first day of such Fiscal Quarter, the determinations in this clause (a) shall be
made giving pro forma effect to such acquisition or disposition as if such
acquisition or disposition had occurred on the first day of the Fiscal Quarter;
plus

(b) four times the amount of cash distributions payable with respect to the last
Fiscal Quarter in such period by an MLP to the Borrower or its Restricted
Subsidiaries in respect of the general partnership interests or incentive
distribution rights to the extent actually received on or prior to the date the
financial statements with respect to such Fiscal Quarter referred in
Section 6.02 are required to be delivered by the Borrower; provided that if the
Borrower has acquired or disposed of any general partnership interests or
incentive distribution rights in an MLP at any time after the first day of such
Fiscal Quarter, the determinations in this clause (b) shall be made giving pro
forma effect to such acquisition or disposition as if such acquisition or
disposition had occurred on the first day of the Fiscal Quarter; plus

 

-6-



--------------------------------------------------------------------------------

(c) four times the amount of SUG Pro Forma Cash Distributions calculated with
respect to the last Fiscal Quarter in such period; plus

(d) Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such four Fiscal Quarter period, plus, but without duplication, (i) each of the
following to the extent deducted in determining such Consolidated Net Income
(A) all Consolidated Interest Expense, (B) all income taxes (including any
franchise taxes to the extent based upon net income), (C) all depreciation and
amortization (including amortization of intangible assets), (D) Prepayment Hedge
Termination Expenses to the extent not included in Consolidated Interest
Expense, and (E) any other non-cash charges or losses (including any non-cash
losses resulting from the impairment of long-lived assets, goodwill or
intangible assets) , minus (ii) each of the following (A) all non-cash items of
income or gain which were included in determining such Consolidated Net Income,
and (B) any cash payments made during such period in respect of items described
in clause (i)(E) of this clause (d) subsequent to the Fiscal Quarter in which
the relevant non-cash charges or losses were reflected as a charge in the
statement of Consolidated Net Income; provided that the determinations in this
clause (d) shall be made excluding each MLP and its subsidiaries, the Company
and its subsidiaries or any Drop Down Entity and its subsidiaries and provided
further, that if the Borrower or its Restricted Subsidiaries has made a
Specified Acquisition or Specified Disposition at any time after the first day
of such Fiscal Quarter, the determinations in this clause (d) shall be made
giving pro forma effect to such acquisition or disposition as if such
acquisition or disposition had occurred on the first day of the Fiscal Quarter.
For the avoidance of doubt, the determinations in this clause (d) shall not
include Consolidated Net Income attributable to distributions by an MLP, the
Company or any Drop Down Entity.

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (i) the preferred distributions paid in cash during such period on the
Restructuring Preferred Units and (ii) Consolidated Interest Expense (other than
Prepayment Hedge Termination Expenses to the extent included in Consolidated
Interest Expense) for such period.

“Consolidated Funded Debt of the Borrower” means, as at any date of
determination, the sum of the following (without duplication): (i) all
Indebtedness on a Consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared as of such date in accordance with GAAP, (ii) Indebtedness
for borrowed money of the Borrower and its Restricted Subsidiaries outstanding
under a revolving credit or similar agreement, notwithstanding the fact that any
such borrowing is made within one year of the expiration of such agreement,
(iii) obligations of the Borrower and its Restricted Subsidiaries in respect of
Capital Leases, (iv) all Indebtedness in respect of any Guarantee by a
Restricted Person of Indebtedness of any Person other than a Restricted Person,
other than any Drop Down/Transfer Guarantees; provided that the determinations
in this definition shall be made excluding each MLP, the Company, the Drop Down
Entities and their respective subsidiaries, and (v) the maximum amount required
to be paid to the holders thereof in cash upon the exercise of any redemption
(other than an optional redemption elected by the Borrower) or put right in
respect of the Restructuring Preferred Units. For the avoidance of doubt, in no
event shall any Drop Down Equity or Drop Down/Transfer Debt constitute
“Consolidated Funded Debt of the Borrower”.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, all interest reflected on
the income statement of the Borrower during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income of the Borrower during such period; provided that the
determinations in this definition shall be made excluding each MLP, the Company,
the Drop Down Entities and their respective subsidiaries. For the avoidance of
doubt, in no event shall any Drop Down Equity or Drop Down/Transfer Debt
constitute “Indebtedness” for purposes of this definition.

“Consolidated Net Income” means, for any Person and any period, such Person’s
and its subsidiaries’ gross revenues for such period, minus such Person’s and
its subsidiaries’ expenses and other proper charges against income (including
taxes on income to the extent imposed), determined on a Consolidated basis after
eliminating earnings or losses attributable to outstanding minority interests
and excluding the net earnings or losses of any Person, other than a subsidiary
of such Person, in which such Person or any of its subsidiaries has an ownership
interest. Consolidated Net Income shall not include (a) any gain or loss from
the sale of assets other than in the ordinary course of business, (b) any
extraordinary gains or losses, or (c) any non-cash gains or losses resulting
from mark to market activity as a result of SFAS 133. Consolidated Net Income of
a Person for any period shall include any cash dividends and distributions
actually received during such period from any Person, other than a subsidiary,
in which such Person or any of its subsidiaries has an ownership interest.

“Continue,” “Continuation,” and “Continued” refer to the continuation pursuant
to Section 2.03 of a Eurodollar Loan as a Eurodollar Loan from one Interest
Period to the next Interest Period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert,” “Conversion,” and “Converted” refers to a conversion pursuant to
Section 2.03 or ARTICLE III of one Type of Loan into another Type of Loan.

“Cumulative Amount” means, on any date of determination (the “Reference Date”),

 

  (a) the aggregate amount received by the Borrower or any Restricted Person
from cash dividends and distributions received from the Company or any Person
owned by the Company and the net cash proceeds received in connection with the
disposition of assets of or the Borrower’s direct or indirect Equity Interests
in the Company or any Person owned by the Company, in each case, during the
period from the Funding Date through and including the Reference Date minus

 

  (b) the aggregate amount of Investments then outstanding made using the
Cumulative Amount pursuant to clause (g) of the definition of “Permitted
Investment”.

 

-8-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), 2.00% per annum plus the
Applicable Rate for Eurodollar Loans plus the Adjusted LIBO Rate then in effect
and (b) for each ABR Loan, 2.00% per annum plus the Applicable Rate for ABR
Loans plus the Alternate Base Rate; provided, however, the Default Rate shall
never exceed the Maximum Rate.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent in consultation with the Borrower, that has (a) on the
Funding Date, failed to fund any portion of its Loans within three Business Days
of the date required to be funded by it hereunder (unless (i) that Lender and at
least one other unaffiliated Lender have notified the Administrative Agent and
the Borrower in writing of their good faith determination that a condition to
their obligation to fund their Loans has not been satisfied and (ii) Lenders
representing a majority in interest of the Commitments have not advised the
Administrative Agent in writing of their determination that such condition has
been satisfied), (b) on or before the Funding Date, notified the Borrower, the
Administrative Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements generally in which it
commits to extend credit, (c) failed within three Business Days after request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund its prospective Loans on the
Funding Date (unless (i) that Lender and at least one other unaffiliated Lender
have notified the Administrative Agent and the Borrower in writing of their good
faith determination that a condition to their obligation to fund their Loans has
not been satisfied and (ii) Lenders representing a majority in interest of the
Commitments have not advised the Administrative Agent in writing of their
determination that such condition has been satisfied), (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good-faith dispute, or (e) on or before the Funding
Date, become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity, or has consented to, approved of or
acquiesced in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has consented
to, approved of or acquiesced in any such proceeding or appointment; provided
that (i) if a Lender would be a “Defaulting Lender” solely by reason of events
relating to a parent company of that Lender as described in clause (e) above,
the Administrative Agent may, in its discretion, determine that such Lender is
not a “Defaulting Lender” if and for so long

 

-9-



--------------------------------------------------------------------------------

as the Administrative Agent is satisfied that such Lender will continue to
perform its funding obligations hereunder, (ii) the Administrative Agent and the
Borrower, collectively, may, by notice to the Lenders, declare that a Defaulting
Lender is no longer a “Defaulting Lender” if the Administrative Agent and the
Borrower, collectively, determine, in their discretion, that the circumstances
that resulted in that Lender becoming a “Defaulting Lender” no longer apply, and
(iii) no Lender shall be considered a Defaulting Lender under clause (e) above
solely because of the acquisition or maintenance of an interest in such Lender
or its parent company or the exercise of control over such Lender or its parent
company by a Governmental Authority.

“Disclosure Schedule” means Schedule 2 hereto.

“Discounted Term Loan Prepayments” has the meaning set forth in
Section 2.05(a)(ii).

“Dollar” and “$” mean lawful money of the United States.

“Drop Down” means any of the Citrus Drop Down, the SUGS Drop Down/Transfer or
any Other Drop Down/Transfer.

“Drop Down Entity” means each of Citrus Corp., Southern Union Gas Services, Ltd.
and any Other Business or any other Person owning assets that are the subject of
a Drop Down, for so long as any such Person is a direct or indirect Subsidiary
of the Borrower but not a direct or indirect subsidiary of an MLP or the Company
(or any of their subsidiaries).

“Drop Down Equity” means any series of Equity Interests of the Borrower issued
to the Company and/or one or more of its subsidiaries as consideration for any
Drop Down, provided that the terms of such Equity Interests do not (i) require
the Borrower to redeem any of such Equity Interests prior to the date which is
one year after the Maturity Date, (ii) require the payment of a cash dividend
greater than 10% per annum and (iii) contain any covenants or provisions which
would be more onerous than those contained in this Agreement.

“Drop Down/Transfer Debt” means any Indebtedness of the Borrower or any of its
Subsidiaries issued to the Company, either MLP and/or their respective
subsidiaries or a Drop Down/Transfer Joint Venture in connection with any Drop
Down or Transfer; provided that (i) such Drop Down/Transfer Debt is
contractually subordinated in right of payment under usual and customary terms
of subordination which include payment blockage rights in favor of any senior
Indebtedness associated with payment defaults under such senior Indebtedness and
180-day blockage rights in favor of senior Indebtedness associated with
non-payment defaults, (ii) such Drop Down/Transfer Debt has no amortization ,
(iii) the tenor of such Drop Down/Transfer Debt is at least one year later than
the latest Maturity Date then applicable to the Loans, (iv) such Drop
Down/Transfer Debt contains no agreements, covenants or events of default which
would be more onerous than those contained in this Agreement and (v) such Drop
Down/Transfer Debt is not secured.

“Drop Down/Transfer Guarantees” means, (a) in respect of any Transfer, any
Guarantee by the transferor or any of its subsidiaries in such Transfer of
Indebtedness of the transferee (or its parent or subsidiaries) issued or
incurred to finance such Transfer, and (b) in respect of any

 

-10-



--------------------------------------------------------------------------------

Drop Down, any Guarantee by the Borrower or any of its subsidiaries in such Drop
Down of Indebtedness of the transferee (or its parent or subsidiaries) issued or
incurred to finance such Drop Down; provided that, in each case, (i) the Person
issuing such Guarantee is expressly secondarily and not primarily liable in
respect of such Guarantee and (ii) such Guarantee is enforceable only after all
remedies against the primary obligor for such Indebtedness have been exhausted.

“Drop Down/Transfer Joint Venture” means (a) a joint venture, which may be
structured as a partnership, limited liability company or other form of Person,
among any of the Borrower, the Company, either MLP and/or their respective
subsidiaries or (b) any subsidiary of such joint venture.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the Administrative Agent; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Environmental Laws” means any and all Laws relating to the environment, to the
protection of wildlife, or to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment including ambient air,
surface water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution use, treatment, storage, disposal, transport, or
handling of, or exposure to, pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA in respect of which any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be determined to be) an “employer”
as defined in Section 3(5) of ERISA.

 

-11-



--------------------------------------------------------------------------------

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership, or
the corporate, partnership or limited liability successor thereto.

“ETP Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of October 27, 2011, by and among ETP, Wells Fargo Bank, National
Association, as administrative agent and the other agents and the lenders from
time to time party thereto, as amended, modified, waived, restated, replaced,
refinanced or otherwise supplemented on or prior to the date hereof.

“ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto, in either case which is the sole general partner of ETP.

“ETP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited liability
company, or the corporate, partnership or limited liability successor thereto,
in either case which is the general partner of ETP GP.

“ETP Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of ETP and its subsidiaries, taken
as a whole, or (ii) the ability of ETP to perform its obligations under the
Applicable ETP Credit Agreement or the ability of its subsidiaries, taken as a
whole, to perform their respective obligations under the guarantee of the
Applicable ETP Credit Agreement, or (iii) the validity or enforceability of the
Applicable ETP Credit Agreement and related documents.

“ETP Reporting” means all information or reports that relate to ETP and its
subsidiaries (including their respective financial condition, operations,
properties, prospects, business, liabilities, or compliance): (i) required to be
provided pursuant to Section 6.02 or 6.04; (ii) provided to the management of
the Borrower; or (iii) that has become publicly available.

“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Adjusted LIBO Rate.

“Event of Default” has the meaning given to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes) by the United States of America (or any political subdivision
thereof), or by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any United States federal backup withholding tax required to be withheld
from amounts payable to a Lender as a result of such Lender’s failure to comply
with Section 3.01(e), (d) in the case of a Foreign Lender (other than an
assignee pursuant to a

 

-12-



--------------------------------------------------------------------------------

request by the Borrower under Section 10.13), any United States withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01, and (e) any U.S. federal withholding Taxes imposed under FATCA.

“Extended Maturity Date” has the meaning given to such term in Section 2.12(a).

“Extension” has the meaning given to such term in Section 2.12(a).

“Extension Amendment” has the meaning given to such term in Section 2.12(d).

“Extension Loan” means a Loan that is subject to an Extension Amendment.

“Extension Offer” has the meaning given to such term in Section 2.12(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate”means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Fiscal Quarter” means a three-month period ending on the last day of March,
June, September and December or such other four consecutive three-month periods
in a Fiscal Year as may be adopted by the General Partner.

“Fiscal Year” means a twelve-month period ending on December 31 or such other
day as may be adopted by the General Partner.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

-13-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funding Date” means the date on which all the conditions precedent in
Section 4.01 and Section 4.02 are satisfied or waived in accordance with
Section 10.01, and on which the initial Borrowings are made.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after notice of such change is
given to each Lender, and the Borrower and Majority Lenders agree to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated subsidiaries.

“General Partner” means LE GP, LLC, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether

 

-14-



--------------------------------------------------------------------------------

or not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The term “Guarantee” shall exclude endorsements in the ordinary
course of business of negotiable instruments in the course of collection. The
amount of any Guarantee shall be deemed to be an amount equal to the lesser of
(i) the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made, or (ii) if not
stated or determinable or if such Guarantee by its terms is limited to less than
the full amount of such primary obligation, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith or the amount to which such Guarantee is limited. The term “Guarantee” as
a verb has a corresponding meaning.

“Guarantors” means any Restricted Subsidiary of the Borrower that now or
hereafter executes and delivers a Guaranty to the Administrative Agent pursuant
to Section 6.11.

“Guaranty” means, collectively, one or more Guarantees of the Obligations made
by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit C, including any supplements to an existing
Guaranty in substantially the form that is a part of Exhibit C.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts.

“Indebtedness” means, with respect to any Person, without duplication:

(a) indebtedness for borrowed money, all obligations upon which interest charges
are customarily paid and all obligations evidenced by any bond, note, debenture
or other similar instrument that such Person has directly or indirectly created,
incurred or assumed;

(b) obligations of others secured by any Lien in respect of property owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such

 

-15-



--------------------------------------------------------------------------------

indebtedness; provided that the amount of such Indebtedness, if such Person has
not assumed the same or become liable therefor, shall in no event be deemed to
be greater than the fair market value from time to time of the property subject
to such Lien;

(c) indebtedness, whether or not for borrowed money (excluding trade payables
and accrued expenses arising in the ordinary course of business and payable in
the ordinary course of business), with respect to which such Person has become
directly or indirectly liable and which represents the deferred purchase price
(or a portion thereof) or has been incurred to finance the purchase price (or a
portion thereof) of any property or service or business acquired by such Person,
whether by purchase, consolidation, merger or otherwise;

(d) the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;

(e) Attributable Debt of such Person in respect of Sale and Lease-Back
Transactions not involving a Capital Lease Obligation;

(f) mandatory obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash in respect of any Equity Interest (other than
Drop Down Equity) in such Person or any other Person, valued at the greater of
its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends or distribution;

(g) obligations, contingent or fixed, of such Person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);

(h) liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multi-employer plan;

(i) obligations of such Person in respect of bankers’ acceptances (other than in
respect of accounts payable to suppliers incurred in the ordinary course of
business consistent with past practice);

(j) Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person;

(k) obligations of the character referred to in clause (a), (b), (c), (d), (e),
(f), (g), (h), (i) or (j) of this definition deemed to be extinguished under
GAAP but for which such Person remains legally liable;

(l) amendment, supplement, modification, deferral, renewal, extension or
refunding of any obligation or liability of the types referred to in clauses
(a) through (k) above; and

(m) obligations arising out of Hedging Contracts (on a net basis to the extent
netting is provided for in the applicable Hedging Contract).

 

-16-



--------------------------------------------------------------------------------

For the avoidance of doubt, for no purposes of this Agreement or any other Loan
Document shall the Drop Down Equity constitute “Indebtedness”.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning given to such term in Section 10.04(b).

“Indenture” means the Indenture dated as of September 20, 2010, between the
Borrower and the Indenture Trustee, as supplemented from time to time.

“Indenture Trustee” means U.S. Bank National Association, in its capacity as
trustee, under the Indenture, together with any successors in such capacity.

“Initial Borrower Financial Statements” means the audited Consolidated financial
statements for each of the Borrower and the Company including the related
Consolidated balance sheets and related statements of income, partners’ equity
and cash flow (i) with respect to the Borrower, for the Fiscal Years ended
December 31, 2011, December 31, 2010 and December 31, 2009 and (ii) with respect
to the Company, for the three most recent Fiscal Years ended at least 90 days
prior to the Funding Date.

“Initial ETP Financial Statements” means the audited Consolidated annual
financial statements of ETP as of December 31, 2011.

“Initial Financial Statements” means (a) the Initial Borrower Financial
Statements, (b) the Initial ETP Financial Statements and (c) the Initial Regency
Financial Statements.

“Initial Regency Financial Statements” means the audited Consolidated annual
financial statements of Regency as of December 31, 2011.

“Interest Payment Date” means (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any ABR Loan,
the last Business Day of each Fiscal Quarter and the Maturity Date.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or Converted to or Continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice, or such period that is nine or
twelve months thereafter if requested by the Borrower and consented to by all
the Lenders, provided that: (a) any Interest Period that would otherwise end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period, (c) no Interest Period may
extend beyond a date on which a payment of principal is then scheduled if the
effect of such payment would cause the Borrower to repay a Eurodollar Loan prior
to the last day of the then current Interest Period, and (d) no Interest Period
may extend beyond the Maturity Date.

 

-17-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash proceeds received as a return of capital of
such Investment in an aggregate amount up to but not in excess of the amount of
such Investment.

“Laws” means any statute, law (including common law), regulation, ordinance,
rule, treaty, judgment, order, decree, permit, concession, franchise, license,
agreement or other governmental restriction of the United States or any state or
political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.

“Lead Arrangers” means Credit Suisse Securities (USA) LLC, Wells Fargo
Securities, LLC, BNP Paribas Securities Corp., RBS Securities Inc., and SunTrust
Robinson Humphrey, Inc., in their respective capacities as co-lead arrangers and
joint bookrunners.

“Lender” has the meaning given to such term in the introductory paragraph
hereto.

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a Revolving Lender
or an Affiliate of a Revolving Lender which constitute “Lender Hedging
Obligations” under the Revolving Credit Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means each letter of credit under the Revolving Credit
Agreement.

“Leverage Ratio of the Borrower” means, on any date, the ratio of
(a) Consolidated Funded Debt of the Borrower outstanding on the specified date
to (b) the Consolidated EBITDA of the Borrower for the four Fiscal Quarter
period most recently ended.

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered liabilities pursuant to
GAAP.

 

-18-



--------------------------------------------------------------------------------

“LIBO Rate” means, for any Interest Period, (a) the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London, England time, on
the date that is two Business Days prior to the commencement of that Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in Dollars (as set forth by the Bloomberg Information Service
or any successor thereto or any other service selected by the Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to that Interest Period or (b) if at any time the rate specified in
clause (a) of this definition is not provided by any such service (or any
successor or substitute page or any such successor to or substitute for such
service), “LIBO Rate” means, with respect to each day during each Interest
Period pertaining to applicable Borrowings of Eurodollar Loans comprising part
of the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m., London, England time, on the
date that is two Business Days prior to the beginning of that Interest Period.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that provides for the payment of such Liabilities out of such
property or assets or that allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
that would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty,
each Collateral Document and all other agreements, certificates and instruments
at any time delivered in connection herewith or therewith (exclusive of term
sheets and commitment letters).

 

-19-



--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.03, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.03, which, if in writing, shall be
substantially in the form of Exhibit E.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, as of any date of determination, (a) prior to the
Funding Date, Lenders having more than 50% of the Aggregate Commitments and
(b) thereafter, Lenders holding in the aggregate more than 50% of the principal
amount of the Loans then outstanding; provided that, prior to the Funding Date,
the Commitment held by any Defaulting Lender shall be excluded for purposes of
making a determination of Majority Lenders.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or properties of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of any Restricted Person to
fully and timely perform its obligations under the Loan Documents to which it is
a party, (c) the validity or enforceability against a Restricted Person of a
Loan Document to which it is a party, or (d) the material rights, remedies and
benefits available to, or conferred upon, the Administrative Agent or any Lender
under any Loan Document.

“Material Unrestricted Person” means any Unrestricted Person that is a
“significant subsidiary” as defined in Article I, Rule1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as amended, as such
regulation is in effect on any date of determination.

“Maturity Date” means the later of (a) the date that is the fifth annual
anniversary of the Funding Date and (b) if maturity of any Loan is extended
pursuant to Section 2.12, such Extended Maturity Date as determined pursuant to
such Section (provided that such Extended Maturity Date shall only apply to the
Loans so extended); provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning given to such term in Section 10.09.

“MEP Interests” means (a) ETP’s 100% interest in Midcontinent Express Pipeline
III, L.L.C., a Delaware limited liability company and the owner of a 49.9%
interest in Midcontinent Express Pipeline, LLC, a Delaware limited liability
company, and (b) an Option Agreement to acquire ETP’s 100% interest in
Midcontinent Express Pipeline II, L.L.C., a Delaware limited liability company
and the owner of a .1% interest in Midcontinent Express Pipeline, LLC.

“Merger Agreement” means that certain agreement and plan of merger dated as of
June 15, 2011 entered into among Sigma Acquisition Corporation, a Delaware
corporation, the Borrower and the Company, as amended and restated on July 19,
2011 and as further amended, amended and restated, supplemented or otherwise
modified prior to the Funding Date as permitted by Section 7.13.

“Minimum Extension Condition” has the meaning given to such term in
Section 2.12.

 

-20-



--------------------------------------------------------------------------------

“MLP” means either of ETP or Regency, as applicable, and “MLPs” means both of
ETP and Regency.

“MLP Credit Document” means the Applicable MLP Credit Agreement and all other
documents, instruments or agreements executed and delivered by the MLP party
thereto or its subsidiaries in connection therewith.

“MLP Limited Partnership Agreement” means the Agreement of Limited Partnership
of each of ETP and Regency.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Restricted
Subsidiaries from such Asset Sale, minus (b) any bona fide direct costs incurred
in connection with such Asset Sale, including income or gains taxes payable by
the seller as a result of any gain recognized in connection with such Asset
Sale, minus (c) all payments made on any Revolving Obligations to the extent
required by the terms of the Revolving Credit Agreement or any Indebtedness
which is secured by any of the assets subject to such Asset Sale in accordance
with the terms of the agreements creating the Lien on such asset.

“Non-Extending Lender” has the meaning given to such term in Section 2.12(a).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit F.

“Obligations” means the Loans and all interest, fees and premium, if any, due
under this Agreement and the other Loan Documents and debts, liabilities,
obligations, covenants and duties of, any Restricted Person arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees, and
premium, if any, that accrue after the commencement by or against any Restricted
Person or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Other Business” means any subsidiary of the Company, or assets of the Company
or any of its subsidiaries (excluding, for the avoidance of doubt, Citrus Corp.
and Southern Union Gas Services, Ltd. and any holding company of either such
Person owned directly or indirectly by the Company).

“Other Drop Down/Transfer” means (a) the sale or transfer (by merger or
otherwise) of all or part of the Company’s direct or indirect interest in any
Other Business to the Borrower (or any of its Subsidiaries or a newly formed
affiliated entity) and the subsequent sale or transfer (by merger or otherwise)
of such interest to either MLP or its subsidiaries or a Drop Down/Transfer Joint
Venture, (b) the sale or transfer (by merger or otherwise) of all or part of the
Company’s

 

-21-



--------------------------------------------------------------------------------

direct or indirect interest in any Other Business to ETP or its subsidiaries, to
Regency or its subsidiaries, or a Drop Down/Transfer Joint Venture, or (c) any
combination of the foregoing, and in each case, all transactions related
thereto.

“Other Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a lender or an
Affiliate of a lender under an Applicable MLP Credit Agreement or the SUG Credit
Agreement (but only to the extent that such lender or Affiliate of a lender
under such Applicable MLP Credit Agreement or the SUG Credit Agreement, as the
case may be, is not a Lender); provided that (a) if such counterparty ceases to
be a lender under such Applicable MLP Credit Agreement or the SUG Credit
Agreement, or an Affiliate of a lender under such Applicable MLP Credit
Agreement or the SUG Credit Agreement, as the case may be, Other Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into at the time such counterparty was a lender under such
Applicable MLP Credit Agreement or the SUG Credit Agreement, or an Affiliate of
a lender under such Applicable MLP Credit Agreement or the SUG Credit Agreement,
as the case may be, and (b) for any of the foregoing to be included within
“Other Hedging Obligations” hereunder, the applicable counterparty or the
Borrower must have provided the Administrative Agent written notice of the
existence thereof certifying that such transaction is an Other Hedging
Obligation and is not prohibited under this Agreement.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning given to such term in Section 10.06(d).

“Participant Register” has the meaning given to such term in Section 10.06(d).

“Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower as in effect on the date of this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit G that provides information with respect to the personal or mixed
property of any Restricted Person.

“Permitted Acquisitions” means (a) the acquisition of all of the Equity
Interests in a Person (exclusive of director-qualifying shares and other Equity
Interests required to be held by an Affiliate to comply with a requirement of
Law), (b) any other acquisition of all or a substantial portion of the business,
assets or operations of a Person (whether in a single transaction or a series of
related transactions), or (c) a merger or consolidation of any Person with or
into a Restricted Person so long as the survivor is or becomes a Restricted
Person upon consummation thereof (and Borrower is the survivor, if it is a
party); provided, that (i) prior to

 

-22-



--------------------------------------------------------------------------------

and after giving effect to such acquisition, no Default or Event of Default
shall have occurred and be continuing, (ii) all representations and warranties
contained in the Loan Documents shall be true and correct in all material
respects as if restated immediately following the consummation of such
acquisition, and (iii) the Borrower has provided to the Administrative Agent an
officer’s certificate, in form satisfactory to the Administrative Agent,
certifying that each of the foregoing conditions has been satisfied.

“Permitted Investments” means:

(a) Cash Equivalents;

(b) Investments in the Borrower or any Restricted Person;

(c) (i) Investments held directly by ETP GP in its general partnership units and
incentive distribution rights of ETP, plus additional contributions by ETP GP to
maintain its general partnership interest in ETP, and (ii) Investments held
directly by Regency GP in its general partnership units and incentive
distribution rights of Regency, plus additional contributions by Regency GP to
maintain its general partnership interest in Regency;

(d) unsecured Guarantees of Indebtedness of Unrestricted Persons (other than an
MLP and its respective subsidiaries) in an amount not to exceed $15,000,000 at
any one time;

(e) Investments held directly by the Borrower or a Restricted Subsidiary in
limited partnership units of an MLP or Equity Interests of the Company;

(f) Investments (other than Guarantees) in MLPs and their respective
subsidiaries made after the Funding Date in an aggregate amount not to exceed at
any one time outstanding $90,000,000;

(g) Investments (other than Guarantees) in Unrestricted Persons (other than an
MLP and its respective subsidiaries) made after the Funding Date in an aggregate
amount not to exceed at any one time outstanding the sum of (i) $150,000,000
plus (ii) the Cumulative Amount at the time of such Investment;

(h) Investments contemplated by any Drop Down; and

(i) any Drop Down/Transfer Guarantees.

“Permitted Lien” has the meaning given to such term in Section 7.02.

“Permitted Line of Business” means, with respect to the specified Person, lines
of business engaged in by such Person and its subsidiaries such that such Person
and its subsidiaries, taken as a whole, are substantially engaged in businesses
that generate revenue from energy-related activities that satisfy the
requirements for “qualifying income” under Section 7704(c) of the Code.

 

-23-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledge Agreement” means that certain Amended and Restated Pledge and Security
Agreement dated of even date herewith and effective as of the Funding Date among
the Borrower, the other grantors party thereto and the Collateral Agent, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“Prepayment Hedge Termination Expenses” means any cash payments made to
terminate any Hedging Contract in connection with the Acquisition or any
Transfer or Drop Down.

“Prime Rate” means the rate of interest per annum established from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is established as being effective.

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

“Rabbi Trusts” means those four (4) certain non-qualified deferred compensation
irrevocable trusts existing as of the date hereof, previously established by the
Company for the benefit of its executive employees, so long as the assets in
each of such trusts which have not yet been distributed to one or more executive
employees of the Company remain subject to the claims of the Company’s general
creditors.

“Rating Agency” means S&P or Moody’s.

“Reference Date” has the meaning set forth in the definition of “Cumulative
Amount”.

“Regency” means Regency Energy Partners LP, a Delaware limited partnership.

“Regency Credit Agreement” means the Fifth Amended and Restated Credit Agreement
dated March 3, 2010 among Regency, Regency Gas Services LP, as borrower, the
subsidiary guarantors named therein, Wells Fargo Bank, National Association,
successor to Wachovia Bank, National Association, as administrative agent, and
the other agents and the lenders from time to time party thereto, as amended,
modified, waived, restated, replaced, refinanced or otherwise supplemented on or
prior to the date hereof.

“Regency GP” means Regency GP LP, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto, in either case
which is the general partner of Regency.

“Regency LLC” means Regency GP LLC, a Delaware limited liability company, or the
corporate, partnership or limited liability successor thereto, in either case
which is the general partner of Regency GP.

“Regency Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of Regency and its subsidiaries,
taken as a whole, or (ii) the

 

-24-



--------------------------------------------------------------------------------

ability of Regency to perform its obligations under the Applicable Regency
Credit Agreement or the ability of its subsidiaries, taken as a whole, to
perform their respective obligations under the guarantee of the Applicable
Regency Credit Agreement, or (iii) the validity or enforceability of the
Applicable Regency Credit Agreement and related documents.

“Regency Reporting” means all information or reports that relates to Regency and
its subsidiaries (including their respective financial condition, operations,
properties, prospects, business, liabilities, or compliance): (i) required to be
provided pursuant to Sections 6.02 or 6.04, (ii) provided to the management of
the Borrower, or (iii) that has become publicly available.

“Register” has the meaning given to such term in Section 10.06(c).

“Reinvestment Notice” means, with respect to any Asset Sale, other than an
applicable Drop Down or a Transfer, a written notice delivered by the Borrower
stating that (i) no Event of Default has occurred and in continuing and (ii) the
Borrower (directly or indirectly through one or more of its Subsidiaries)
intends to use all or a specified portion of the Net Asset Sale Proceeds to
acquire assets which are in a Permitted Line of Business or to make Investments
permitted by Section 7.06.

“Reinvestment Period” means, with respect to any Asset Sale, other than an
applicable Drop Down or a Transfer, the period beginning on the day such Asset
Sale is consummated and ending on the first Business Day which is at least 365
days thereafter (provided that in the event the Borrower or any Subsidiary
enters into a commitment to reinvest such proceeds within such 365-day period,
the Reinvestment Period shall be extended for an additional period not to exceed
120 days).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.

“Restricted Payment” means any dividends on, or other distribution in respect
of, any Equity Interests in any Restricted Person, or any purchase, redemption,
acquisition, or retirement of any Equity Interests in any Restricted Person
(whether such interests are now or hereafter issued, outstanding or created), or
any reduction or retirement of the Equity Interest of any Restricted Person,
except, in each case, distributions, dividends or any other of the above actions
payable solely in shares of capital stock of (or other ownership or profit
interests in) such Restricted Person, or warrants, options or other rights for
the purchase or acquisition from such Restricted Person of shares of capital
stock of (or other ownership or profit interests in) such Restricted Person.

 

-25-



--------------------------------------------------------------------------------

“Restricted Person” means each of the Borrower, ETP GP, ETP LLC, Regency GP,
Regency LLC and each Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Persons.

“Restructuring Preferred Units” means the 3,000,000 units of the class of new
units of the Borrower designated as the “Series A Convertible Preferred Units”
of the Borrower issued pursuant to the Restructuring Transactions with an
aggregate redemption value of $300,000,000 on the date of issuance, with a
quarterly cumulative preferred distribution of $2.00 per unit (8% per annum) and
subject to mandatory redemption and other provisions as described in Amendment
No. 3 to the Borrower’s Third Amended and Restated Agreement of Limited
Partnership, dated as of May 26, 2010, as filed with the Securities & Exchange
Commission on Form 8-K on June 2, 2010, as Exhibit 3.1 thereto.

“Restructuring Transactions” means (i) the redemption by ETP of 12,273,830
common limited partnership units of ETP held by the Borrower in exchange for the
MEP Interests, (ii) the exchange by the Borrower with Regency of the MEP
Interests for 26,266,791 limited partnership units of Regency, and (iii) the
acquisition by the Borrower from General Electric Energy Financial Services, a
unit of General Electric Capital Corporation, and Regency GP Acquirer, L.P. and
certain of Regency GP’s management parties of 100% of the equity interest in
Regency GP and Regency LLC in consideration for the Restructuring Preferred
Units.

“Revolving Administrative Agent” means the administrative agent under the
Revolving Credit Agreement.

“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of September 20, 2010 among the Borrower, Credit Suisse AG, as the
administrative agent, and the other lenders party thereto, as amended effective
as of the Funding Date, as further amended, modified, restated, increased or
replaced. For the avoidance of doubt, any agreement providing for a revolving
credit facility entered into after the termination of the Revolving Credit
Agreement shall be considered a replacement of the Revolving Credit Agreement.

“Revolving Lenders” means the lenders party to the Revolving Credit Agreement
from time to time, including the Swingline Lender (as defined in the Revolving
Credit Agreement).

“Revolving Loan Document” means each Loan Document under the Revolving Credit
Agreement.

“Revolving Loans” means the loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Agreement, including the Revolving Loans and
the Swingline Loans (as defined in Section 2.02 of the Revolving Credit
Agreement).

“Revolving Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Restricted Person arising under any
Revolving Loan Document or otherwise with respect to any Revolving Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now

 

-26-



--------------------------------------------------------------------------------

existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Restricted Person or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill, Inc.)
or its successor.

“Sale and Lease-Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby
(a) property (the “Subject Property”) has been or is to be disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Revolving Administrative Agent, the Revolving Lenders,
the holders of the Lender Hedging Obligations, the Indenture Trustee and the
holders of the Senior Notes.

“Senior Note Obligations” means the “Note Obligations” of the Borrower, as
issuer of the Senior Notes, under the Indenture.

“Senior Note Refinancing Indebtedness” has the meaning given to such term in
Section 7.01(i).

“Senior Notes” means the Borrower’s $1,800,000,000 7.500% senior notes due 2020
issued under the Indenture.

“Solvency Certificate” means the solvency certificate in substantially the form
of Exhibit D.

“Specified Acquisition” means an acquisition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000. For the
avoidance of doubt, the Acquisition is not a Specified Acquisition.

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition by the Borrower or
its subsidiaries and ending on the earliest of (a) the third Quarterly Testing
Date occurring after the consummation of such Specified Acquisition, and (b) if
the Leverage Ratio is less than or equal to 5.5 to 1.0 on such date, the date
set forth in a Borrower’s notice to the Administrative Agent terminating such
Specified Acquisition Period accompanied by a certificate reflecting compliance
with such Leverage Ratio as of such date; provided, in the event the Leverage
Ratio exceeds 5.5 to 1.0 as of the end of any Fiscal Quarter in which a
Specified Acquisition has occurred, the Borrower

 

-27-



--------------------------------------------------------------------------------

shall be deemed to have so elected a Specified Acquisition Period with respect
thereto on such last day of such Fiscal Quarter; provided, further, following
the election (or deemed election) of a Specified Acquisition Period, the
Borrower may not elect (or be deemed to have elected) a subsequent Specified
Acquisition Period unless, at the time of such subsequent election, the Leverage
Ratio does not exceed 5.5 to 1.0. Only one Specified Acquisition Period may be
elected (or deemed elected) with respect to any particular Specified
Acquisition.

“Specified Disposition” means a disposition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000.

“Specified Representations” means those representations and warranties in
Sections5.03, 5.04(a)(ii), 5.04(a)(iii), 5.04(b), 5.05, 5.08, 5.15(a)(ii), 5.16,
5.17 and 5.18.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Subsidiary” means, except as used in connection with Consolidated financial
statements, financial condition, results of operations, cash flows, assets,
liabilities, etc., or unless otherwise specified, any subsidiary of the
Borrower, excluding each MLP, the Company, each Drop Down Entity, Sigma
Acquisition Corporation, Citrus ETE Acquisition, L.L.C., SUG Holdco and their
respective subsidiaries.

“SUG Credit Agreement” means the Eighth Amended and Restated Revolving Credit
Agreement dated March 26, 2012 among the Company, as borrower, JPMorgan Chase
Bank, N.A., as administrative agent, and the other agents and the lenders from
time to time party thereto, as amended, modified, waived, restated, replaced,
refinanced or otherwise supplemented on or prior to the date hereof.

“SUG Holdco” means ETE Sigma Holdco Corporation, a Delaware corporation.

 

-28-



--------------------------------------------------------------------------------

“SUG Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of the Company and its
subsidiaries, taken as a whole, or (ii) the ability of the Company to perform
its obligations under the SUG Credit Agreement or the ability of its
subsidiaries, taken as a whole, to perform their respective obligations under
the guarantee of the SUG Credit Agreement, or (iii) the validity or
enforceability of the SUG Credit Agreement and related documents.

“SUG Pro Forma Cash Distributions” means, for any Fiscal Quarter, an amount
equal to Consolidated EBITDA of SUG less (a) interest expense of the Company and
its subsidiaries, determined in accordance with GAAP and paid in cash during
such Fiscal Quarter, (b) taxes paid in cash during such Fiscal Quarter,
(c) maintenance capital expenditures in such Fiscal Quarter and (d) any other
amounts appropriately deducted in calculating “available cash” of a master
limited partnership for such Fiscal Quarter as determined by the Borrower in
good faith, provided that if any Transfer or Drop Down occurs in such Fiscal
Quarter, such amount will be calculated on a pro forma basis as if such Transfer
or Drop Down had occurred on the first day of such Fiscal Quarter.

“SUGS Drop Down/Transfer” means (a) the sale or transfer (by merger or
otherwise) of all or part of the Company’s direct or indirect interest in
Southern Union Gas Services, Ltd. to the Borrower (or any of its Subsidiaries or
a newly formed affiliated entity) and the subsequent sale or transfer (by merger
or otherwise) of such interest to either MLP or its subsidiaries or Drop
Down/Transfer Joint Venture, (b) the sale or transfer (by merger or otherwise)
of all or part of the Company’s direct or indirect interest in Southern Union
Gas Services, Ltd. to ETP or its subsidiaries, to Regency or its subsidiaries,
or a Drop Down/Transfer Joint Venture, or (c) any combination of the foregoing,
and in each case, all transactions related thereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan Refinancing Indebtedness” means any refinancings, renewals or
extensions of all or any part of any Obligations which do not constitute
Extension Loans, including without limitation with one or more new term loan
facilities that may be unsecured or that may be secured by the Collateral on a
pari passu or junior basis with the Obligations or with one or more series of
senior unsecured notes or senior secured notes that will be secured by the
Collateral on a pari passu or junior basis with the Obligations, in each case as
determined by the Borrower; provided that (i) the maturity date of any such Term
Loan Refinancing Indebtedness is no earlier than one year after the latest
Maturity Date then in effect as of the date such Term Loan Refinancing
Indebtedness is incurred, (ii) the weighted average life to maturity of each
series of Term Loan Refinancing Indebtedness is no shorter than the weighted
average life to maturity of the Loans, (iii) the documents or instruments
governing such Indebtedness do not contain covenants, events of default or other
terms which are materially more onerous, taken as a whole, to the Borrower and
the Restricted Persons than those contained in this Agreement, (iv) such
Indebtedness is not secured on a basis which is senior to the Loans and other
Obligations under this Agreement, and (v) the principal amount of such Term Loan
Refinancing Indebtedness does not exceed the principal amount of Obligations
being refinanced, renewed or extended except by an amount equal to accrued and
unpaid interest, prepayment premium, original issue discount, fees and expenses
incurred in connection with such refinancing, renewal or extension.

 

-29-



--------------------------------------------------------------------------------

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the PBGC
pursuant to a waiver by the PBGC under Section 4043(a) of ERISA, (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan (i) during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or (ii) pursuant to Sections 4201 or 4203 of ERISA, (c) the filing of a notice
of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate any ERISA Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA, or any other event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any ERISA Plan, (e) the incurrence
by any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any ERISA Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any ERISA Plan, or (f) the receipt by any
ERISA Affiliate of a determination that an ERISA Plan is, or is expected to be,
“at-risk” (within the meaning of Section 303 of ERISA), in “endangered” or
“critical” status (within the meaning of Section 305 of ERISA), or “insolvent”
or in “reorganization” within the meaning of Title IV of ERISA.

“Transfer” means any of the Citrus Transfer, the SUGS Drop Down/Transfer or any
Other Drop Down/Transfer.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Loan.

“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
Section 3.01(e)(ii)(C).

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Persons” means each MLP, the Company, each Drop Down Entity and
their respective subsidiaries, Sigma Acquisition Corporation, Citrus ETE
Acquisition, L.L.C., SUG Holdco and, unless subsequently designated as a
Restricted Subsidiary pursuant to Section 6.11, any Subsidiary of the Borrower
that is designated as an Unrestricted Person pursuant to Section 6.11.

 

-30-



--------------------------------------------------------------------------------

“Value” means as of any date of determination (i) the combined market value of
limited partnership units of each MLP held by the Borrower as determined by
reference to the price of the common units of such MLP as quoted on the New York
Stock Exchange at the close of business on the date of determination plus
(ii) 20 times Consolidated EBITDA of the Borrower derived from the general
partnership interests and incentive distribution rights under the Agreement of
Limited Partnership of such MLP as in effect from time to time (other than
expenses relating to the Borrower) for the four Fiscal Quarter period most
recently ended prior to the date of determination as set forth in clause (b) of
the definition of “Consolidated EBITDA of the Borrower” plus (iii) (a) 11.5
times Consolidated EBITDA of SUG for the four Fiscal Quarter period most
recently ended prior to the date of determination minus (b) all net Indebtedness
on a Consolidated balance sheet of the Company and its subsidiaries prepared as
of such date in accordance with GAAP.

“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to “Articles,” “Sections,” “Exhibits” and
“Schedules” shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) the word “incur” shall be construed to mean incur, create, issue, assume or
become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), and (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

-31-



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything in this Agreement to the contrary, any change in GAAP
that would require operating leases to be treated similarly to Capital Leases
shall not be given effect in the definition of Indebtedness or any related
definitions or in the computation of any financial ratio or requirement
hereunder.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

-32-



--------------------------------------------------------------------------------

ARTICLE II

THE LOANS

2.01 Commitment to Lend. Subject to the terms and conditions hereof, each Lender
agrees to make a Loan to the Borrower on the Funding Date in a Dollar amount
equal to such Lender’s Commitment. The Aggregate Commitments are not revolving
and amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. The Loans will be funded at 98% of par.

2.02 Request for Loans. The Borrower must give to the Administrative Agent a
written Loan Notice (or telephonic notice promptly confirmed in writing) which
Loan Notice must:

(a) specify (i) the aggregate amount of any Borrowing of ABR Loans and the date
on which such ABR Loans are to be advanced, which shall be the Funding Date or
(ii) the aggregate amount of any Borrowing of Eurodollar Loans and the date on
which such Eurodollar Loans are to be advanced (which shall be the Funding Date
and which shall be the first day of the Interest Period which is to apply
thereto); and

(b) be received by the Administrative Agent not later than 12:00 p.m. (i) one
Business Day preceding the Funding Date if such Borrowing is to be comprised of
ABR Loans, or (ii) on the third Business Day preceding the Funding Date if such
Borrowing is to be comprised of Eurodollar Loans.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. If no
election as to the Type of Borrowing is specified in any such notice, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any Eurodollar Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Upon receipt of the Loan Notice requesting Loans, the Administrative
Agent shall give each Lender prompt notice of the terms thereof. If all
conditions precedent to the Funding Date have been met, each Lender will by
11:00 a.m. on the date requested promptly remit to the Administrative Agent at
the Administrative Agent’s Office the amount of such Lender’s Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to the Loan have been neither met nor
waived as provided herein, the Administrative Agent shall promptly make such
Loans available to the Borrower.

2.03 Continuations and Conversions of Loans. The Borrower may make the following
elections with respect to Loans already outstanding: to Convert, in whole or in
part, ABR Loans to Eurodollar Loans; to Convert, in whole or in part, Eurodollar
Loans to ABR Loans on the last day of the Interest Period applicable thereto;
and to Continue, in whole or in part, Eurodollar Loans beyond the expiration of
such Interest Period by designating a new Interest Period to take effect at the
time of such expiration. In making such elections, the Borrower may combine
existing Loans made pursuant to separate Borrowings into one new

 

-33-



--------------------------------------------------------------------------------

Borrowing or divide existing Loans made pursuant to one Borrowing into separate
new Borrowings, provided that the Borrower may have no more than eight
(8) Borrowings of Eurodollar Loans outstanding at any time; provided further
that (i) the aggregate amount of all ABR Loans in any Borrowing shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (ii) the aggregate amount of all Eurodollar Loans in any
Borrowing must be equal to $3,000,000 or any higher integral multiple of
$1,000,000. To make any such election, the Borrower must give to the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of any such Conversion or Continuation of existing Loans, with a
separate notice given for each new Borrowing. Each such notice must:

(a) specify the existing Loans which are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of ABR Loans into which
such existing Loans are to be Converted and the date on which such Conversion is
to occur, or (ii) the aggregate amount of any Borrowing of Eurodollar Loans into
which such existing Loans are to be Continued or Converted, the date on which
such Continuation or Conversion is to occur (which shall be the first day of the
Interest Period which is to apply to such Eurodollar Loans), and the length of
the applicable Interest Period; and

(c) be received by the Administrative Agent not later than 12:00 p.m. (i) on the
day on which any such Conversion to ABR Loans is to occur, or (ii) on the third
Business Day preceding the day on which any such Continuation or Conversion to
Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the Borrower as to the
matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Default, the Borrower may
not make any election to Convert existing Loans into Eurodollar Loans or
Continue existing Loans as Eurodollar Loans beyond the expiration of their
respective and corresponding Interest Period then in effect. If (due to the
existence of a Default or for any other reason) the Borrower fails to timely and
properly give any Loan Notice with respect to a Borrowing of existing Eurodollar
Loans at least three Business Days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans, to the extent not prepaid at the end
of such Interest Period, shall automatically be Converted into ABR Loans at the
end of such Interest Period. If no Interest Period is specified in any such
notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. No new funds shall be repaid by the Borrower or advanced
by any Lender in connection with any Continuation or Conversion of existing
Loans pursuant to this Section, and no such Continuation or Conversion shall be
deemed to be a new advance of funds for any purpose; such Continuations and
Conversions merely constitute a change in the interest rate, Interest Period or
Type applicable to already outstanding Loans.

 

-34-



--------------------------------------------------------------------------------

2.04 Use of Proceeds. The Borrower shall use the proceeds of all Loans (a) to
partially fund the Acquisition, (b) to pay any upfront fees with respect to the
Loans, (c) to repay Revolving Obligations outstanding on the Funding Date,
(d) for working capital and other lawful corporate purposes, and (e) for the
payment of the fees and expenses incurred in connection with the Acquisition,
this Agreement and other transactions incidental thereto.

2.05 Prepayments and Repayment of Loans.

(a) Voluntary Prepayments.

(i) The Borrower may, upon notice to the Administrative Agent at any time or
from time to time, voluntarily prepay Loans in whole or in part without premium
or penalty (other than as set forth in this Section) if (a) such notice is
received by the Administrative Agent not later than 12:00 p.m. three Business
Days prior to any date of prepayment; and (b) any partial prepayment is in a
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such notice must specify the date and amount of such prepayment. The
Administrative Agent shall promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. Any prepayment of a Loan must be accompanied by (1) all accrued
interest thereon, and (2) any amount owing pursuant to Section 3.05. No Lender
may reject any voluntary prepayment pursuant to this Section 2.05(a).
Notwithstanding the foregoing, in the event that, prior to the first
(1st) anniversary of the Funding Date, the Borrower (x) prepays, refinances,
substitutes or replaces all or any portion of the Loans with the incurrence by
the Borrower or any Restricted Subsidiary of any debt financing having an
applicable total yield that is less than the effective total yield of the Loans
being repaid, refinanced, substituted or replaced or (y) effects any amendment
of this Agreement resulting in the Loans having an applicable total yield that
is less than the effective total yield of the Loans immediately prior to such
amendment, then each Lender shall be paid (1) in the case of clause (x), a
prepayment premium equal to 1.0% of the aggregate principal amount of such Loans
so repaid, refinanced, substituted or replaced and (2) in the case of clause
(y), a fee equal to 1.0% of the aggregate principal amount of the applicable
Loans outstanding immediately prior to such amendment.

(ii) If no Event of Default has occurred and is continuing, the Borrower may,
from time to time, prepay Loans (without premium or penalty, other than pursuant
to Section 3.05), in each case, on a non-pro rata basis through Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction). Any prepayments made
pursuant to this Section 2.05(a)(ii) are referred to herein as “Discounted Term
Loan Prepayments”.

(b) Mandatory Prepayments. Unless a Reinvestment Notice has been given, then no
later than the third Business Day following the date of receipt by the Borrower
or any of its Restricted Subsidiaries of any Net Asset Sale Proceeds (including,
for the avoidance of doubt, Net Asset Sale Proceeds received by the Borrower or
its Restricted Subsidiaries from any Asset

 

-35-



--------------------------------------------------------------------------------

Sale of Equity Interests of its Restricted Subsidiaries, of Equity Interests of
an MLP, or from the Citrus Drop Down, the SUGS Drop Down or the SUGS Transfer),
the Borrower shall prepay, without premium or penalty, the Loans with 100% of
such Net Asset Sale Proceeds in excess of $25,000,000. On the 1st Business Day
after the expiration of any Reinvestment Period, the Borrower shall prepay,
without premium or penalty, the Loans with any portion of such Net Asset Sale
Proceeds in excess of $25,000,000 which have not been reinvested in accordance
with the preceding sentence.

Concurrently with any prepayment of the Loans pursuant to this Section 2.05(b),
the Borrower shall deliver to the Administrative Agent (i) a certificate of a
Responsible Officer demonstrating the calculation of the amount of the
applicable Net Asset Sale Proceeds, and (ii) at least three Business Days prior
written notice of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid. All prepayments of Borrowings
under this Section 2.05(b) shall be subject to Section 3.05, but shall otherwise
be without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment. In the event that the Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate, the
Borrower shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and the Borrower shall concurrently therewith deliver to
the Administrative Agent a certificate of a Responsible Officer demonstrating
the derivation of such excess amount.

(c) Application of Prepayments. Any prepayment of a Loan pursuant to
Section 2.05(a) and 2.05(b) shall be applied to reduce the principal on the Loan
and shall be applied first to ABR Loans to the full extent thereof before
application to Eurodollar Loans, in each case in a manner which minimizes the
amount of any payments required to be made by the Borrower pursuant to
Section 3.05. All such prepayments made pursuant to Section 2.05(a) shall be
applied as directed by the Borrower. All such prepayments made pursuant to
Section 2.05(b) shall be applied in direct order of maturity.

(d) Repayment of Loans. The outstanding principal amount of the Loans shall be
repaid in full on the applicable Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

2.06 Interest Rates and Fees.

(a) Interest Rates. Unless the Default Rate shall apply, (i) each ABR Loan shall
bear interest on each day outstanding at the Alternate Base Rate plus the
Applicable Rate for ABR Loans in effect on such day and (ii) each Eurodollar
Loan shall bear interest on each day during the related Interest Period at the
related Adjusted LIBO Rate plus the Applicable Rate for Eurodollar Loans in
effect on such day. Accrued unpaid interest is due and payable on each Interest
Payment Date, upon prepayment or repayment on the principal amount so prepaid or
repaid, and, on past due amounts, on demand. The interest rate shall change
whenever the applicable Alternate Base Rate or the LIBO Rate changes. In no
event shall the interest rate on any Loan exceed the Maximum Rate.

 

-36-



--------------------------------------------------------------------------------

(b) Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower shall pay fees to
the Administrative Agent as agreed in writing between the Administrative Agent
and the Borrower.

(c) Calculations and Determinations. All calculations of interest chargeable
with respect to Eurodollar Loans and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last day) and a
year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to ABR Loans shall be made on the basis of actual days
elapsed (including the first day but excluding the last day) and a year of 365
or 366 days, as appropriate.

(d) Past Due Obligations. The Borrower hereby promises to pay to each Lender
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) that the Borrower has in this
Agreement promised to pay to such Lender and that are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

2.07 Evidence of Debt. The Loan made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. Subject to Section 10.06(c), the
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note in the form of
Exhibit F, which shall evidence such Lender’s Loan in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loan and payments with
respect thereto.

2.08 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed. Each such payment shall be
made at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 12:00 p.m. on the date specified herein. Subject
to Section 2.11, the Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of each such payment with respect to Loans in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 p.m. may, in the Administrative Agent’s sole
discretion, be deemed received on the next succeeding Business Day and any
applicable interest

 

-37-



--------------------------------------------------------------------------------

or fee shall continue to accrue. Except as otherwise provided in this Agreement,
if any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as
applicable.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.01 and Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(c) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.08(c) shall be conclusive, absent
manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the Borrower

 

-38-



--------------------------------------------------------------------------------

by the Administrative Agent because the conditions set forth in ARTICLE IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.09 Sharing of Payments by Lenders. Except in connection with Discounted Term
Loan Prepayments and differing payments made to Non-Extending Lenders and those
Lenders that have agreed to an Extended Maturity Date, if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans and accrued interest thereon greater than its prorata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
to any assignee or participant.

Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.

 

-39-



--------------------------------------------------------------------------------

2.10 Termination of Commitments.

(a) In the event the Funding Date has not occurred prior to the last day of the
Commitment Period, on the next Business Day, the Commitments of the Lenders
shall automatically terminate and the Loan Documents shall automatically be
fully released, terminated and of no further force and effect.

(b) At 11:59 p.m. on the Funding Date, any unused portion of the Aggregate
Commitments shall expire.

2.11 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender on or prior to the Funding
Date, then for so long as such Lender is a Defaulting Lender, any amount payable
to such Defaulting Lender hereunder (whether on account of principal, interest,
fees or otherwise and including any amount that would otherwise be payable to
such Defaulting Lender pursuant to Section 2.09 but excluding Section 10.13(b))
may, in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent and, subject to any applicable requirements of Law, be
applied (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative Agent
and (iv) third, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans and (y) made at a time when the conditions set
forth in ARTICLE IV are satisfied, such payment shall be applied solely to
prepay the Loans of all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans of any Defaulting Lender.

The rights and remedies against a Defaulting Lender under this Section 2.11 are
in addition to other rights and remedies that Borrower, the Administrative Agent
and the non-Defaulting Lenders may have against such Defaulting Lender. The
arrangements permitted or required by this Section 2.11 shall be permitted under
this Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

2.12 Extension of Maturity Date.

(a) The Borrower may from time to time, pursuant to the provisions of this
Section 2.12, without the consent of the Administrative Agent or the Majority
Lenders, agree with one or more Lenders to extend the Maturity Date for a period
of not less than six months then applicable to such Lender’s Loan, and otherwise
modify the economic terms of any such Loans or any portion thereof (including,
without limitation, by modifying the interest rate or fees payable and/or the
amortization schedule in respect of such Loans or any portion thereof (each such
modification an “Extension”) pursuant to one or more written offers (each an
“Extension Offer”) made from time to time by the Borrower to all Lenders whose
Loans have the same Maturity Date that is proposed to be extended under this
Section 2.12, in each case on a pro rata basis (based on the relative principal
amounts of the outstanding Loans of each such Lender holding such Loans) and on
the same terms to each such Lender, which Extension Offer may be

 

-40-



--------------------------------------------------------------------------------

conditioned as determined by the Borrower and set forth in such offer. In
connection with each Extension, the Borrower will provide notification to
Administrative Agent (for distribution to the applicable Lenders), no later than
30 days (or such shorter period as Administrative Agent may agree) prior to the
maturity of the applicable Loans to be extended of the requested new maturity
date for the proposed Extension Loans (each an “Extended Maturity Date”) and the
due date for Lender responses. The Borrower and the Administrative Agent shall
agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.12. In connection with any Extension, each applicable Lender wishing
to participate in such Extension shall, prior to such due date, provide
Administrative Agent with a written notice thereof. Any Lender that does not
respond to an Extension Offer (referred to herein as a “Non-Extending Lender”)
by the applicable due date shall be deemed to have rejected such Extension.

(b) Each Extension shall be subject to the following:

(i) no Event of Default shall have occurred and be continuing at the time of
such Extension;

(ii) except as to interest rates, fees, scheduled amortization, optional
prepayment terms, required prepayment dates, final maturity date (which shall,
subject to clause (iii) below, be determined by the Borrower and set forth in
the relevant Extension Offer) and covenants and other provisions applicable to
periods after the Maturity Date of any non-Extension Loans, the Extension Loans
of any Lender extended pursuant to any Extension shall have terms that are no
more favorable in any material respect, taken as a whole, than the applicable
Loans prior to the related Extension Offer;

(iii) the final maturity date of the Extension Loans shall be later than the
final maturity date of the Loans that are not being so extended, and the
weighted average life to maturity of the Extension Loans shall be no shorter
than the weighted average life to maturity of the applicable Loans subject to an
Extension Offer that are not so extended;

(iv) if the aggregate principal amount of Loans in respect of which Lenders
shall have accepted an Extension Offer exceeds the maximum aggregate principal
amount of Loans offered to be extended by the Borrower pursuant to the relevant
Extension Offer, then such Loans shall be extended ratably up to such maximum
amount based on the relative principal amounts thereof (not to exceed any
Lender’s actual holdings of record) with respect to which such Lenders accepted
such Extension Offer;

(v) all documentation in respect of such Extension shall be consistent with the
foregoing, and all written communications by the Borrower generally directed to
the applicable Lenders under the applicable class of Extension Loans in
connection therewith shall be in form and substance consistent with the
foregoing;

(vi) any applicable Minimum Extension Condition shall be satisfied;

(vii) no more than four Maturity Dates may be effectuated hereunder;

 

-41-



--------------------------------------------------------------------------------

(viii) no Extension shall become effective unless, on the proposed effective
date of such Extension, (1) the representations and warranties contained herein
are true and correct in all material respects on and as of the applicable date
of such Extension to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and (2) no event shall have occurred and be continuing or would result from the
consummation of the applicable Extension that would constitute an Event of
Default; and

(ix) the ratio of (i) Value at the time of such Extension to (ii) the
outstanding principal amount of Obligations at the time of such Extension is not
less than 2.0 to 1.0.

(c) The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount (to be determined in the Borrower’s discretion
and specified in the relevant Extension Offer, but in no event less than
$50,000,000, unless another lesser amount is agreed to by the Administrative
Agent) of Loans be tendered. For the avoidance of doubt, it is understood and
agreed that the provisions of Section 2.09 will not apply to Extensions of Loans
pursuant to Extension Offers made pursuant to and in accordance with the
provisions of this Section 2.12, including to any payment of interest or fees in
respect of any Loans that have been extended pursuant to an Extension at a rate
or rates different from those paid or payable in respect of Loans not extended
pursuant to such Extension Offer, in each case as is set forth in the relevant
Extension Offer.

(d) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order to establish new tranches of
Loans created pursuant to an Extension (including without limitation amending
the definition of “Applicable Percentage” to effectuate the payment of different
rates and fees to be made to those Lenders who have agreed to extend the
maturity date of their Loans), in each case on terms consistent with this
Section 2.12, and any such Extension Amendments entered into with the Borrower
by the Administrative Agent hereunder shall be binding on the Lenders. The term
of any Extension Amendment shall be binding upon only the Lenders agreeing to
participate in the Extension Offer and then, only with respect to the Extension
Loans of such Lenders. For the avoidance of doubt, no Extension Amendment shall
modify in any respect any Loans of a Lender without the written consent of such
Lender. All Extension Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents.

 

-42-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without reduction or withholding
for, any Indemnified Taxes or Other Taxes, provided that if any applicable law
(as determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Taxes (including any Indemnified
Taxes or Other Taxes) from any such payment by a withholding agent, then (i) the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and (ii) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower or the applicable
Guarantor shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 3.01(a), the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (provided that the Borrower shall not indemnify the
Administrative Agent or any Lender for any such penalties, interest and
reasonable expenses arising solely from such party’s failure to notify the
Borrower of such Indemnified Taxes or Other Taxes within a reasonable period of
time after such party has actual knowledge of such Indemnified Taxes or Other
Taxes), whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive, absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of United States withholding tax, or any treaty to which the United
States is a party, with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and

 

-43-



--------------------------------------------------------------------------------

executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing,

(i) any Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(ii) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(B) duly completed executed originals of Internal Revenue Service Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed executed originals of Internal Revenue
Service Form W-8BEN;

 

-44-



--------------------------------------------------------------------------------

(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-1, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 on
behalf of each such direct and indirect partner; or

(E) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made;

(iii) the Administrative Agent shall also deliver two duly completed copies of
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a U.S. person with respect to such payments; and

(iv) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 3.01(e). If any form or certification previously delivered pursuant
to this Section 3.01(e) expires or becomes obsolete in any respect with respect
to a Lender, such Lender shall promptly (and in any event within 10 days after
such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this Section 3.01(e) that such Lender is not legally able to
deliver.

 

-45-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for the full amount
of any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrower or any Guarantor has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower or any Guarantor to do so) attributable to such Lender that are paid or
payable by the Administrative Agent in connection with this Agreement or any
other Loan Document and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered by the
Administrative Agent shall be conclusive, absent manifest error.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
to determine or charge interest rates based upon the Adjusted LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to Convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, Convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or Conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or Converted.

 

-46-



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a Conversion
to or Continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Adjusted LIBO Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or (c) the Adjusted LIBO Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Majority Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, Conversion to or
Continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

3.04 Increased Costs; Reserves on Eurodollar Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender or the Administrative Agent to any Tax with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Administrative Agent in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Eurodollar Loan
or in the case of clause (ii), making any Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender or
the Administrative Agent, the Borrower will pay to such Lender or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender or the Administrative Agent, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the

 

-47-



--------------------------------------------------------------------------------

rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding company, if any, could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company, if any, with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company, if any, for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Sections 3.04(a) and 3.04(b) and delivered to
the Borrower shall be conclusive, absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Loan other than
an ABR Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than an ABR Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

-48-



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
additional amount to any Lender, (iii) any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or (iv) if any Lender gives a
notice pursuant to Section 3.02, then such Lender shall use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (x) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (y) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. The Borrower may replace any Lender to the extent
contemplated by, and in accordance with, Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Loans. No Lender shall have any obligation to make its Loan
under Section 2.01 until the following conditions precedent have been satisfied
or waived in accordance with Section 10.01:

(a) The Administrative Agent shall have received all of the following, each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) counterparts of (A) this Agreement executed by the Borrower, the
Administrative Agent and the Lenders listed on the signature pages to this
Agreement, (B) to the extent required, the Guaranty executed by the Guarantors
and the Administrative Agent, (C) the Collateral Agency Agreement executed by
the Collateral Agent, the Revolving Administrative Agent, the Administrative
Agent and the Trustee and (D) the other Collateral Documents executed by the
Borrower, the Additional Grantors (as defined in the Pledge Agreement) and the
Collateral Agent, as applicable;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
reasonably in advance of the Funding Date;

 

-49-



--------------------------------------------------------------------------------

(iii) all UCC financing statements and other documents or instruments necessary
or advisable to perfect the security interests created by the Pledge Agreement;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Restricted Person as
the Administrative Agent may reasonably require, in form and substance
reasonably satisfactory to the Administrative Agent, evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the such Restricted Person is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Restricted Person is duly organized or formed, and
that each Restricted Person is validly existing, in good standing and qualified
to engage in business in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(vi) a favorable opinion of each of (A) Latham & Watkins LLP, counsel to the
Restricted Persons and (B) the General Counsel of ETP, LLC, in each case in form
and substance reasonably satisfactory to the Administrative Agent, addressed to
the Administrative Agent and each Lender; and the Borrower hereby requests such
counsel to deliver such opinion;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
that (A) the Acquisition and the other transactions contemplated under the
Merger Agreement are being consummated simultaneously with the funding of the
Loans on the Funding Date, (B) the Merger Agreement has not been amended or
modified since July 19, 2011, and that no condition therein has been waived or
any consent granted since July 19, 2011, in each case, in any respect that is
material and adverse to the Lenders without the Administrative Agent’s prior
written consent (such consent not to be unreasonably withheld or delayed), and
(C) there has been no event, change, effect, development, condition or
occurrence since December 31, 2010 that has had or would reasonably be expected
to have, either individually or in the aggregate, a Company Material Adverse
Effect;

(viii) the Initial Borrower Financial Statements;

(ix) [Reserved];

(x) the Solvency Certificate executed by the Chief Financial Officer of the
Borrower; and

(xi) either (i) a duly executed copy of Amendment No. 2 to the Revolving Credit
Agreement, effective as of the Closing Date or (ii) evidence satisfactory to it
that (A) all Revolving Loans (as defined in the Revolving Credit Agreement as in
effect on

 

-50-



--------------------------------------------------------------------------------

the Closing Date) shall have been or shall concurrently be repaid in full,
together with any accrued interest thereon and any accrued fees payable pursuant
to the Revolving Credit Agreement as in effect on the Closing Date, and (B) the
commitments of the Revolving Lenders under the Revolving Credit Agreement as in
effect on the Closing Date shall have been or shall concurrently be terminated.

(b) After giving effect to this Agreement, the Acquisition and the other
transactions contemplated hereby and thereby, the Borrower shall not have any
Indebtedness for borrowed money or preferred Equity Interests other than (i) the
Obligations, (ii) the Senior Note Obligations, (iii) the Restructuring Preferred
Units, (iv) the obligations pursuant to the Revolving Credit Agreement and any
amendment, modification, refinancing, restatement or replacement thereof,
(v) Indebtedness incurred under agreements and instruments set forth on the most
recent applicable periodic filing made by the Borrower with the Securities and
Exchange Commission and (vi) Indebtedness permitted under Sections 7.01(b) and
(h).

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least two (2) days prior to the Funding Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(d) The Lenders shall have received at least three (3) Business Days prior to
the Funding Date, to the extent requested at least five (5) Business Days prior
to the Funding Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

(e) The ratio of (i) Value on such date to (ii) the principal amount of Loans,
the outstanding principal amount of the Revolving Loans, LC Obligations (as
defined in the Revolving Credit Agreement), the principal amount of the Senior
Notes, and Hedging Termination Value of Lender Hedging Obligations and Other
Hedging Obligations on such date is not less than 2.0 to 1.0.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has executed and delivered this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Funding Date specifying its
objection thereto.

 

-51-



--------------------------------------------------------------------------------

4.02 Additional Conditions Precedent to the Loans. No Lender has any obligation
to make its Loan unless the following conditions precedent have been satisfied:

(a) The representations and warranties of the Company and its subsidiaries set
forth in the Merger Agreement as are material to the interests of the Lenders
shall be true and correct, but only to the extent the Borrower has (or a
Subsidiary has) the right to terminate the Borrower’s (or its) obligations under
the Merger Agreement as a result of a breach of such representation in the
Merger Agreement; and

(b) The Specified Representations shall be true and correct, provided, however,
for purposes of this Section, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
as of such date.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce each Lender to enter into this Agreement and to make its Loan on the
Funding Date, and with the understanding that the only representations and
warranties in this ARTICLE V that shall be conditions to the effectiveness of
this Agreement or the making of the Loans shall be the Specified Representations
as described in Section 4.02(b), the Borrower represents and warrants on the
Funding Date to each Lender that:

5.01 No Default. No event has occurred and is continuing that constitutes a
Default.

5.02 Organization and Good Standing. Each of the Restricted Persons and the
General Partner is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, having all powers required to
carry on its business and enter into and carry out the transactions contemplated
hereby. Each of the Restricted Persons and the General Partner is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect.

5.03 Authorization. Each Restricted Person has duly taken all action necessary
to authorize the execution and delivery by it of the Loan Documents to which it
is a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrower is duly
authorized to borrow funds hereunder.

5.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of the Borrower, any of its Subsidiaries or the General
Partner, (iii) any agreement governing material Indebtedness for borrowed money
of the Restricted Persons or (iv) any other material agreement, judgment,
license, order or permit applicable to or binding upon the Borrower, any of its
Restricted Subsidiaries or the General Partner, (b) result in the acceleration
of any material Indebtedness owed by the Borrower, any of its Restricted
Subsidiaries or the General Partner, or (c) result in or require the creation of
any Lien upon any assets or properties of the Borrower, any of its Restricted
Subsidiaries or the

 

-52-



--------------------------------------------------------------------------------

General Partner. Except as expressly contemplated in the Loan Documents or
disclosed in the Disclosure Schedule, no permit, consent, approval,
authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by any Restricted Person of any Loan
Document or to consummate any transactions contemplated by the Loan Documents.
Neither the Borrower, nor any of its Restricted Subsidiaries nor the General
Partner is in breach of or in default under any instrument, license or other
agreement applicable to or binding upon it, which breach or default has had, or
could reasonably be expected to have, a Material Adverse Effect.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person that is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.

5.06 Initial Financial Statements; No Material Adverse Effect.

(a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Borrower
Financial Statements were prepared in accordance with GAAP. The Initial Borrower
Financial Statements fairly present the Borrower’s or the Company’s, as
applicable, Consolidated financial position at the date thereof, the
Consolidated results of the Borrower’s or the Company’s, as applicable,
operations for the periods thereof and the Borrower’s or the Company’s, as
applicable, Consolidated cash flows for the periods thereof.

(b) Since December 31, 2011, no event or circumstance has occurred that has had,
or could reasonably be expected to have, a Material Adverse Effect. Since
December 31, 2011, based upon the ETP Reporting, no event or circumstance has
occurred that has had, or could reasonably be expected to have, an ETP Material
Adverse Effect. Since December 31, 2011, based upon the Regency Reporting, no
event or circumstance has occurred that has had or would reasonably be expected
to have a Regency Material Adverse Effect.

5.07 Taxes and Obligations. No Restricted Person has any outstanding Liabilities
of any kind (including contingent obligations, tax assessments, and unusual
forward or long term commitments) that exceed $10,000,000 in the aggregate and
not shown in the Initial Financial Statements, disclosed in the Disclosure
Schedule or otherwise permitted under Section 7.01. Each Restricted Person has
timely filed all tax returns and reports required to have been filed and has
paid all taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income, profits or property, except to the extent that any
of the foregoing is not yet due or is being in good faith contested as permitted
by Section 6.07.

5.08 Full Disclosure. No written certificate, statement or other information,
taken as a whole, delivered herewith or heretofore by any Restricted Person to
any Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained herein or therein, in light of the circumstances under

 

-53-



--------------------------------------------------------------------------------

which they were made, not materially misleading as of the date made or deemed
made. All information regarding the Borrower’s Consolidated financial position
or results of operations and all other written information regarding Restricted
Persons, taken as a whole, furnished after the date hereof by or on behalf of
any Restricted Person to the Administrative Agent or any Lender in connection
with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect in light of the circumstances in which made, or based on
reasonable estimates on the date as of which such information is stated or
certified.

5.09 Litigation. Except as disclosed in the Initial Financial Statements, the
Applicable Regency Credit Agreement, or in the Applicable ETP Credit Agreement
or in the Disclosure Schedule and except for matters that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect (a) there
are no actions, suits or legal, equitable, arbitrative or administrative
proceedings pending or, to the knowledge of the Borrower, threatened, by or
before any Tribunal against the Borrower, any of its Restricted Subsidiaries or
the General Partner or affecting any property of the Borrower, any of its
Restricted Subsidiaries or the General Partner, and (b) there are no outstanding
judgments, injunctions, writs, rulings or orders by any such Tribunal against
the Borrower, any of its Restricted Subsidiaries or the General Partner or
affecting any property of the Borrower, any of its Restricted Subsidiaries or
the General Partner.

5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA and the provisions of
the Code relating to ERISA Plans in all material respects. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule: (a) no “accumulated funding deficiency”
or failure to meet applicable “minimum funding standards” (each as defined in
Section 412(a) of the Code) exists with respect to any ERISA Plan, whether or
not waived by the Secretary of the Treasury or his delegate, and (b) the current
value of each ERISA Plan’s benefit obligations does not exceed the current fair
market value of such ERISA Plan’s assets available for the payment of such
benefits by more than $10,000,000.

5.11 Compliance with Laws. Except as set forth in the Disclosure Schedule, each
of the Borrower, its Restricted Subsidiaries and the General Partner has all
permits, licenses and authorizations required in connection with the conduct of
its businesses, except to the extent failure to have any such permit, license or
authorization has not had, and could not reasonably be expected to have, a
Material Adverse Effect. Each of the Borrower, its Restricted Subsidiaries and
the General Partner is in compliance with the terms and conditions of all such
permits, licenses and authorizations, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply has not had, and could not reasonably be expected to have, a Material
Adverse Effect. Each of the Borrower, its Restricted Subsidiaries and the
General Partner (a) has filed

 

-54-



--------------------------------------------------------------------------------

and maintained all tariffs applicable to its business with each applicable
agency, (b) all such tariffs are in compliance with all Laws administered or
promulgated by each applicable agency and (c) has imposed charges on its
customers in compliance with such tariffs, all contracts applicable to its
business and all applicable Laws except to the extent such failure to file or
impose has not had, and could not reasonably be expected to have, a Material
Adverse Effect. As used herein, “agency” includes the Federal Energy Regulatory
Commission and each other United States federal, state, or local governmental
department, commission, board, bureau, agency or instrumentality having
jurisdiction over any Restricted Person or its properties.

5.12 Environmental Laws. Without limiting theprovisionsof Section 5.11 and
except as disclosed in the Disclosure Schedule or as has not had, and could not
reasonably be expected to have, a Material Adverse Effect (or with respect to
(c), (d) and (e) below, where the failure to take such actions has not had, and
could not reasonably be expected to have, a Material Adverse Effect):

(a) Neither any property of any of the Borrower, or its Restricted Subsidiaries,
nor the operations conducted thereon nor any other operations of any of the
Borrower or its Restricted Subsidiaries violate any order or requirement of any
Governmental Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no property of any of the Borrower,
or its Restricted Subsidiaries nor the operations currently conducted thereon
or, to the best knowledge of the Borrower, by any prior owner or operator of
such property or operation, are in violation of or subject to any existing,
pending or threatened action, suit, investigation, inquiry or proceeding by or
before any Governmental Authority or to any remedial obligations under
Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
property of the Borrower and its Restricted Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance, hazardous waste or solid waste into the environment, have
been duly obtained or filed, and the Borrower and its Restricted Subsidiaries
are in compliance with the terms and conditions of all such notices, permits,
licenses and similar authorizations;

(d) All hazardous substances, hazardous waste, solid waste, and oil and gas
exploration and production wastes, if any, generated at any and all property of
the Borrower or any of its Restricted Subsidiaries have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an endangerment to public health or welfare or the
environment, and, to the best knowledge of the Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws;

 

-55-



--------------------------------------------------------------------------------

(e) The Borrower and its Restricted Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no hazardous substances,
hazardous waste, solid waste, or oil and gas exploration and production wastes,
have been disposed of or otherwise released and there has been no threatened
release of any hazardous substances on or to any property of the Borrower or any
of its Restricted Subsidiaries;

(f) To the extent applicable, all property of the Borrower and its Restricted
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the Environmental Laws or scheduled as of the date
hereof to be imposed by the Environmental Laws during the term of this
Agreement, and the Borrower does not have any reason to believe that such
property, to the extent subject to the Environmental Laws, will not be able to
maintain compliance with the Environmental Laws requirements during the term of
this Agreement; and

(g) Neither the Borrower nor any of its Restricted Subsidiaries has any known
contingent liability in connection with any release or threatened release of any
oil, hazardous substance, hazardous waste or solid waste into the environment.

5.13 Borrower’s Subsidiaries. The Borrower does not have any Subsidiary or own
any Equity Interests in any other Person except those listed in the Disclosure
Schedule (which includes the Borrower’s good faith estimate of its
organizational structure assuming the Acquisition has been consummated) or
disclosed to the Administrative Agent in writing. Neither the Borrower nor any
of its Subsidiaries is a member of any general or limited partnership, limited
liability company, joint venture or association of any type whatsoever except
those listed in the Disclosure Schedule or disclosed to the Administrative Agent
in writing. The Borrower owns, directly or indirectly, the equity membership or
partnership interest in each of its Subsidiaries, which is indicated in the
Disclosure Schedule or disclosed to the Administrative Agent in writing.

5.14 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets in such
Restricted Person’s business. Each Restricted Person possesses all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) that are necessary
to carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property unless, in each case, such failure to
possess or violation has not had, and could not reasonably be expected to have,
a Material Adverse Effect.

5.15 Government Regulation. (a) Neither the Borrower nor any other Restricted
Person owing Obligations is subject to regulation under (i) the Federal Power
Act, (ii) the Investment Company Act of 1940, or (iii) any other Law which
regulates the incurring by such Person of Indebtedness.

 

-56-



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any of its Restricted Subsidiaries, nor any Person
having “control” (as that term is defined in 12 U.S.C. § 375b(9) or in
regulations promulgated pursuant thereto) of the Borrower or any of its
Restricted Subsidiaries, is a “director” or an “executive officer” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or (9) or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary or of any subsidiary of a bank
holding company of which any Lender is a subsidiary. Neither the Borrower nor
any subsidiary or Affiliate of the Borrower is (i) named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/sdnlist.txt, or (ii) (A) an
agency of the government of a country, (B) an organization controlled by a
country, or (C) a person resident in a country that is subject to a sanctions
program identified on the list maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person, and the proceeds from the loan will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.

5.16 Solvency. The certifications set forth in the Solvency Certificate are true
and correct.

5.17 Margin Regulations. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of, or
is inconsistent with, any of the Regulations of the Board, including Regulations
T, U and X. Without limiting the foregoing, the Borrower represents and warrants
that the Borrower is not engaged principally, or as one of the Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying margin stock unless the Borrower and the
Lenders (or the Administrative Agent with the approval of the Lenders) shall
have executed an appropriate Form U-1 evidencing compliance with Regulations T,
U, and X.

5.18 Status as Senior Debt of the Borrower. The Loans constitute senior debt of
the Borrower and, without regard to the Collateral, are paripassu with the
Borrower’s other unsecured, non-subordinated Indebtedness for borrowed money.

5.19 Merger. The copy of the Merger Agreement previously delivered by the
Borrower to the Administrative Agent is true, accurate and complete and has not
been amended or modified in any manner, other than as permitted by Section 7.13.

5.20 Collateral Documents. The Collateral Documents are effective to create in
favor of the Collateral Agent (for the benefit of the Secured Parties) a legal,
valid and enforceable Lien in the Collateral described therein and proceeds
thereof. In the case of the Collateral consisting of certificated securities,
when certificates representing such Collateral are delivered to the Collateral
Agent and in the case of the other Collateral described in the Collateral
Documents, when financing statements in appropriate form are filed in the
offices specified in the Perfection Certificate, the Collateral Agent shall have
a fully perfected Lien on, and security interest in, all

 

-57-



--------------------------------------------------------------------------------

right, title and interest of the Restricted Persons in such Collateral and,
subject to Section 9-315 of the New York UCC, the proceeds thereof, as security
for the Obligations, the Revolving Obligations, the Lender Hedging Obligations,
the Other Hedging Obligations, the Senior Note Obligations and any other
obligations secured by the Collateral Documents, in each case prior and superior
in right to any other Person other than Permitted Liens which are permitted to
attach under the terms of this Agreement.

ARTICLE VI

AFFIRMATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower covenants and agrees
that from and after the Funding Date until the full and final payment of the
Obligations and the termination of this Agreement, unless the Majority Lenders,
or all Lenders as required under Section 10.01, have previously agreed
otherwise:

6.01 Payment and Performance. Each Restricted Person will pay all amounts due
under the Loan Documents to which it is a party, in accordance with the terms
thereof.

6.02 Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Restricted Subsidiaries to maintain a standard system of
accounting and proper books of record and account in accordance with GAAP, will
maintain its Fiscal Year, and will furnish the following statements and reports
to the Administrative Agent for distribution to each Lender at the Borrower’s
expense:

(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, (i) complete Consolidated financial statements of the
Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided,however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Persons (reflecting the
consolidating information for each MLP, the Company, each Drop Down Entity, each
Drop Down/Transfer Joint Venture and their respective subsidiaries on a
Consolidated basis) and the Restricted Subsidiaries (individually or with one or
more on a combined basis) for such Fiscal Year, setting forth, in each case, in
comparative form, figures for the preceding Fiscal Year, such financial
statements and information of the Borrower furnished, in each case, pursuant to
clause (ii) to be certified by an authorized financial officer of the Borrower
as presenting fairly, in all material respects, the information contained
therein, on a basis consistent

 

-58-



--------------------------------------------------------------------------------

with the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall contain a Consolidated balance sheet as
of the end of such Fiscal Year and Consolidated statements of earnings for such
Fiscal Year. Such financial statements shall set forth in comparative form the
corresponding figures for the preceding Fiscal Year.

(b) As soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of the
end of such Fiscal Quarter and the Borrower’s Consolidated statements of income,
partners’ capital and cash flows for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
all in reasonable detail and prepared in accordance with GAAP, subject to
changes resulting from normal year-end adjustments; provided, however, that at
any time when the Borrower shall be subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the Quarterly Report on Form 10-Q of the Borrower
for such Fiscal Quarter prepared in accordance with the requirements therefor
and filed with the Commission shall be deemed to satisfy the requirements of
this clause (b)(i) for any of the first three Fiscal Quarters of a Fiscal Year
and (ii) a consolidating balance sheet and a consolidating statement of
operations reflecting the consolidating information for the Borrower, the
Unrestricted Persons (reflecting the consolidating information for each MLP, the
Company, each Drop Down Entity, each Drop Down/Transfer Joint Venture and their
respective subsidiaries on a Consolidated basis) and the Restricted Subsidiaries
(individually or with one or more on a combined basis) for such Fiscal Quarter,
setting forth, in each case, in comparative form, figures for same period of the
preceding Fiscal Year, such financial statements and information of the Borrower
furnished, in each case, pursuant to clauses (b)(i) and (ii), to be certified by
an authorized financial officer of the Borrower as presenting fairly, in all
material respects, the information contained therein, on a basis consistent with
the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall set forth in comparative form the
corresponding figures for the same period or date of the preceding Fiscal Year.
In addition the Borrower will, together with each such set of financial
statements and each set of financial statements furnished under subsection
(a) or (b) of this Section, furnish a Compliance Certificate, signed on behalf
of the Borrower by the chief financial officer, principal accounting officer or
treasurer of the General Partner, setting forth that such financial statements
of the Borrower as presenting fairly, in all material respects, the information
contained therein (subject, in the case of Fiscal Quarter-end statements, to
normal year-end adjustments), stating that such officer has reviewed the Loan
Documents, containing calculations showing compliance (or non-compliance) at the
end of such Fiscal Quarter with the requirements of Section 7.12, and stating
that no Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.

(c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of

 

-59-



--------------------------------------------------------------------------------

all press releases and other statements made available generally by the Borrower
or any of its Subsidiaries to the public concerning material developments;
provided that the Borrower shall be deemed to have furnished the information
specified in this clause (c) on the date that such information is posted at the
Borrower’s, the Company’s or an MLP’s web site on the Internet or at such other
web sites as notified to the Lenders.

(d) The Borrower will furnish to the Administrative Agent prompt written notice
of any change (but in no event later than 10 Business Days after such change,
unless otherwise agreed by the Administrative Agent) in (i) any Restricted
Person’s name, (ii) any Restricted Person’s identity or organizational form or
jurisdiction of incorporation, or (iii) any Restricted Person’s Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless, promptly therewith, it shall have
provided the Administrative Agent with all filings under the UCC or otherwise
that are required in order for the Administrative Agent to continue to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents. The Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(e) At the time of delivery of financial statements pursuant to Section 6.02(b),
if Collateral consists of any property other than the property that was
Collateral on the Closing Date, the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate (i) either confirming that there has been no
change in such information since the Perfection Certificate was delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes, and (ii) certifying that all UCC
financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each applicable governmental, municipal or other appropriate office in each
applicable jurisdiction to the extent necessary to protect and perfect the
security interests under the Collateral Documents.

(f) At the time of the delivery thereof pursuant to the Applicable MLP Credit
Agreement or any indenture or agreement governing Indebtedness of an MLP and its
subsidiaries, copies of (i) each financial statement of such MLP and/or its
subsidiaries accompanied by each report, opinion or certificate required to be
provided in connection with such financial statement, (ii) each certificate
regarding compliance with representations, warranties and covenants and/or the
absence of default, and (iii) each other report or notice regarding any default
or potential default in such Indebtedness or other Indebtedness, any material
adverse change or material adverse effect, or other material event or
circumstance, including those related to any claim or notice of potential
liability under Environmental Laws, any filing of any suit or proceeding or the
assertion of any claim or violation of any Laws, in each case as required under
the provisions of the Applicable MLP Credit Agreement or such other indenture or
agreement; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (f) on the date that such information is
posted at the applicable MLP’s web site on the Internet or at such other web
sites as notified to the Lenders.

(g) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by an MLP or any of its
subsidiaries to public securities

 

-60-



--------------------------------------------------------------------------------

holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such Lender), and
each prospectus and all amendments thereto filed by an MLP or any of its
subsidiaries with the Commission and of all press releases and other statements
made available generally by an MLP or any of its subsidiaries to the public
concerning material developments; provided that the Borrower shall be deemed to
have furnished the information specified in this clause (g) on the date that
such information is posted at the applicable MLP’s web site on the Internet or
at such other web sites as notified to the Lenders.

6.03 Other Information and Inspections. Each Restricted Person will furnish to
each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and operations. Each Restricted
Person will permit representatives appointed by the Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours (which
right to visit and inspect shall be limited to once during any Fiscal Year
unless an Event of Default has occurred and is continuing) any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of the information furnished to the Administrative Agent or any
Lender in connection with the Loan Documents and to discuss all such matters
with its officers, employees and, upon prior notice to the Borrower, its
representatives.

6.04 Notice of Material Events. The Borrower will notify the Administrative
Agent for delivery to each Lender promptly, and not later than five (5) Business
Days in the case of subsection (b) below and not later than thirty (30) days in
the case of any other subsection below, after any Responsible Officer of the
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:

(a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect or an ETP Material
Adverse Effect or a Regency Material Adverse Effect or a SUG Material Adverse
Effect;

(b) the occurrence of (i) any Default or any “Default” as defined in the
Applicable MLP Credit Agreement, (ii) any “Default” or “Event of Default” as
defined in the Indenture, (iii) any “Default” or “Event of Default” as defined
in the Revolving Credit Agreement or (iv) any “Default” or “Event of Default” as
defined in the SUG Credit Agreement;

(c) the acceleration of the maturity of any Indebtedness owed by the Borrower or
any of its Subsidiaries or of any default by the Borrower or any of its
Subsidiaries under any indenture, mortgage, agreement, contract or other
instrument to which it is a party or by which it or any of its properties is
bound, if such acceleration or default has had or could have a Material Adverse
Effect, an ETP Material Adverse Effect, a Regency Material Adverse Effect, or a
SUG Material Adverse Effect;

 

-61-



--------------------------------------------------------------------------------

(d) the occurrence of any Termination Event;

(e) under any Environmental Law, any claim of $10,000,000 or more with respect
to any Restricted Person or of $50,000,000 or more with respect to any
Unrestricted Person, any notice of potential liability that could reasonably be
expected to exceed such amount with respect to such Person, or any other
material adverse claim asserted against any Restricted Person or any
Unrestricted Person or with respect to any Restricted Person’s or any
Unrestricted Person’s properties taken as a whole; and

(f) the filing of any suit or proceeding, or the assertion in writing of a
claim, against any Restricted Person or any Unrestricted Person or with respect
to any Restricted Person’s or any Unrestricted Person’s properties, in which an
adverse decision could reasonably be expected to have a Material Adverse Effect,
or an ETP Material Adverse Effect, or a Regency Material Adverse Effect, or a
SUG Material Adverse Effect.

Upon the occurrence of any of the foregoing, Restricted Persons will take all
necessary steps to, or in the case of an MLP, the Company, an Unrestricted
Person or their respective subsidiaries, will use commercially reasonable
efforts to cause such Person to, remedy promptly any such Material Adverse
Effect, Default, acceleration, default, or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Each notice pursuant to
this Section shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to herein and stating
what action the Restricted Person has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.04(b) shall describe with
particularity any and all provisions of this Agreement and other Loan Documents,
if applicable, that have been breached.

6.05 Maintenance of Properties. The Borrower shall, and shall cause each other
Restricted Person to, maintain and keep, or cause to be maintained and kept, its
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
any Restricted Person from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Existence and Qualifications. The Borrower shall, and shall
cause each other Restricted Person to, (a) maintain and preserve its existence
and its rights and franchises in full force and effect and (b) qualify to do
business in all states or jurisdictions where required by applicable Law, except
where the failure so to qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect, or except in a transaction
otherwise permitted by Section 7.03.

 

-62-



--------------------------------------------------------------------------------

6.07 Payment of Trade Liabilities, Taxes, etc. The Borrower shall, and shall
cause each other Restricted Person to:

(a) timely file all tax returns required to be filed in any jurisdiction;

(b) timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
other Restricted Person;

(c) timely pay all Liabilities owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business;

(d) timely pay and discharge when due all other Liabilities now or hereafter
owed by it, other than royalty payments suspended in the ordinary course of
business; and

(e) maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP.

Each Restricted Person may, however, delay paying or discharging any of the
foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith and in appropriate proceedings, and the Borrower or such Restricted Person
has established adequate reserves therefor in accordance with GAAP on the books
of the Borrower or such Restricted Person or (ii) the non-payment of all such
taxes, assessments, charges, levies and Liabilities in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

6.08 Insurance. The Borrower shall, and shall cause each other Restricted Person
to, at all times maintain at its own expense with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

6.09 Compliance with Law. The Borrower shall, and shall cause each other
Restricted Person to, conduct its business and affairs in compliance with all
Laws applicable thereto and will maintain in good standing all licenses that may
be necessary or appropriate to carry on its business, except for failures so to
comply that have not had, and could not reasonably be expected to have, a
Material Adverse Effect.

6.10 Environmental Matters. The Borrower shall, and shall cause each other
Restricted Person to:

(a) comply in all material respects with all Environmental Laws now or hereafter
applicable to such Restricted Person as well as all contractual obligations and
agreements with respect to environmental remediation or other environmental
matters and shall obtain, at or prior to the time required by applicable
Environmental Laws, all environmental, health and safety permits, licenses and
other authorizations necessary for its operations and will maintain such
authorizations in full force and effect;

 

-63-



--------------------------------------------------------------------------------

(b) promptly furnish to the Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by any Restricted Person or General Partner, or of
which it has notice, pending or threatened against any Restricted Person, the
potential liability of which exceeds or might reasonably be expected to exceed
$15,000,000 or could reasonably be expected to have a Material Adverse Effect if
resolved adversely against any Restricted Person, by any Governmental Authority
with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business; and

(c) promptly furnish to the Administrative Agent all requests for information,
notices of claim, demand letters, and other notifications, received by any
Restricted Person or General Partner in connection with its ownership or use of
its properties or the conduct of its business, relating to potential
responsibility with respect to any investigation or clean-up of Hazardous
Material at any location, the potential liability of which exceeds or might
reasonably be expected to exceed $15,000,000 or could reasonably be expected to
have a Material Adverse Effect if resolved adversely against any Restricted
Person.

6.11 Guaranties by Restricted Subsidiaries.

(a) The Borrower shall cause each Restricted Subsidiary, whether existing on the
Closing Date or created, acquired or coming into existence after the Closing
Date, that Guarantees any other Indebtedness of the Borrower (including the
Revolving Credit Agreement) to execute and deliver to the Administrative Agent a
Guaranty for so long as such other Indebtedness is Guaranteed.

(b) Simultaneously with its delivery of such a Guaranty, the Borrower shall
cause each Restricted Subsidiary to, at the reasonable request of the
Administrative Agent, provide written evidence reasonably satisfactory to the
Administrative Agent that such Restricted Subsidiary has taken all corporate,
limited liability company or partnership action necessary to duly approve and
authorize its execution, delivery and performance of such Guaranty and any other
documents which it is required to execute.

(c) The Borrower may redesignate any Unrestricted Person to be a Restricted
Subsidiary, provided that the Borrower shall not make such a designation unless
at the time of such action and after giving effect thereto, (i) none of such
Unrestricted Persons have outstanding Indebtedness or Guarantees, other than
Indebtedness permitted under Section 7.01, or Liens on any of their property,
other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Restricted Persons), (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the

 

-64-



--------------------------------------------------------------------------------

Administrative Agent an officer’s certificate in form satisfactory to the
Administrative Agent to the effect that each of the foregoing conditions have
been satisfied. In no event will either MLP or any of their respective
subsidiaries be designated a Restricted Subsidiary.

(d) The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Person, provided that all
Investments in such Subsidiary at the time of such designation shall be treated
as Investments made on the date of such designation in an amount equal to the
fair market value of all Restricted Persons’ Investments in such Unrestricted
Person at the time of such designation, and provided further that at the time of
such action and after giving effect thereto, (i) such Subsidiary does not own,
directly or indirectly, any Indebtedness or Equity Interests of the Borrower or
any Restricted Subsidiary, other than any Drop Down Equity or Drop Down/Transfer
Debt, (ii) no Default or Event of Default shall exist, (iii) all representations
and warranties herein will be true and correct in all material respects if
remade at the time of such designation, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, (iv) the Investment represented by such designation is permitted under the
definition of Permitted Investments and (v) the Borrower has provided to the
Administrative Agent an officer’s certificate in form satisfactory to the
Administrative Agent to the effect that each of the foregoing conditions have
been satisfied.

6.12 [Reserved].

6.13 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause each
other Restricted Person to, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall, and shall cause each other Restricted Person to,
take such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations are guaranteed by the Guarantors and
secured by substantially all of the assets of the Restricted Persons (other than
ETP GP and Regency GP), including all of the outstanding Equity Interests of any
Restricted Subsidiary acquired or created after the Closing Date.

6.14 Miscellaneous Business Covenants. The Borrower shall, and shall cause each
other Restricted Person to, (i) maintain entity records and books of account
separate from those of any other entity, including each MLP, the Company, each
Drop Down Entity or any of their respective subsidiaries, which is an Affiliate
of such entity; (ii) not commingle its funds or assets with those of any other
entity, including each MLP, the Company, each Drop Down Entity or any of their
respective subsidiaries, which is an Affiliate of such entity; and (iii) provide
that the board of directors or other analogous governing body of the General
Partner will hold all appropriate meetings to authorize and approve such
entity’s actions, which meetings will be separate from those of other entities,
including each MLP, the Company, each Drop Down Entity or any of their
respective subsidiaries; provided that such governing bodies may from time to
time hold joint meetings for administrative purposes (e.g.: to provide
information about the respective businesses and operations of the Borrower, on
the one hand, and an MLP, the Company, a Drop Down Entity or any of their
respective subsidiaries, on the other hand).

 

-65-



--------------------------------------------------------------------------------

6.15 Restricted/Unrestricted Persons. The Borrower:

(a) will not, and will not permit any Restricted Person to guaranty any
Indebtedness of any of the Unrestricted Persons, other than the Drop
Down/Transfer Guarantees or pursuant to clause (d) of the definition of
Permitted Investments;

(b) will not permit any Unrestricted Person to hold any equity or other
ownership interest in any Restricted Person other than the Drop Down Equity to
be held by the Company;

(c) will operate each Unrestricted Person in such a manner as to make it
apparent to all creditors of such Unrestricted Person that such Unrestricted
Person is a legal entity separate and distinct from all of the Restricted
Persons and as such is solely responsible for its debts;

(d) will cause ETP and each of its subsidiaries which has a Restricted Person as
its general partner to incur Indebtedness only under notes, loan agreements or
other applicable agreements that expressly state that such Indebtedness is being
incurred by ETP and, if applicable, such subsidiaries, on a basis that is
non-recourse to ETP’s general partner; and

(e) will cause each Unrestricted Person (other than an MLP, the Company and
their respective subsidiaries) to incur Indebtedness only under notes, loan
agreements or other applicable agreements that expressly state that such
Indebtedness is being incurred by such Unrestricted Person on a basis that is
non-recourse to the Restricted Persons.

6.16 Pledge of SUG Holdco Stock; Common Collateral. Promptly and in any event
within 30 days following the Funding Date, the Borrower will (a) grant or cause
to be granted pursuant to the Pledge Agreement a first priority Lien on all of
the issued and outstanding shares of Equity Interests of SUG Holdco and (b) if
requested by the Administrative Agent, deliver to the Administrative Agent
customary certificates and legal opinions relating to the matters described
above.

Notwithstanding the foregoing, if any assets are granted to secure the Revolving
Obligations, the Borrower shall promptly grant to the Collateral Agent for the
benefit of the Secured Parties a first priority Lien on such assets as security
for the Obligations.

ARTICLE VII

NEGATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower covenants and agrees that, from
and after the Funding Date until the full and final payment of the Obligations
and the termination of this Agreement, unless Majority Lenders, or all Lenders
as required under Section 10.01, have previously agreed otherwise:

7.01 Indebtedness. The Borrower shall not, and shall not permit any other
Restricted Person to, in any manner owe or be liable for Indebtedness except for
the following:

(a) the Obligations and one or more series of Indebtedness comprising Term Loan
Refinancing Indebtedness;

 

-66-



--------------------------------------------------------------------------------

(b) Indebtedness of any Restricted Person (other than ETP GP, ETP LLC, Regency
GP and Regency LLC) to any other Restricted Person (other than ETP GP, ETP LLC,
Regency GP and Regency LLC); provided, (i) all such Indebtedness shall be
evidenced by promissory notes and all such notes shall be subject to a first
priority Lien pursuant to the Pledge Agreement, (ii) all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case is reasonably
satisfactory to the Administrative Agent, and (iii) any payment by any
Restricted Person that is a Guarantor under any guaranty of the Obligations
shall result in a pro rata reduction of the amount of any such Indebtedness owed
by such Guarantor to the Borrower or to any Restricted Subsidiary that is a
Guarantor for whose benefit such payment is made;

(c) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(d) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(e) Indebtedness of (i) ETP LLC arising by operation of law as a result of ETP
LLC being the general partner of ETP GP, (ii) ETP GP arising by operation of law
as a result of ETP GP being the general partner of ETP, (iii) Regency LLC
arising by operation of law as a result of Regency LLC being the general partner
of Regency GP, and (iv) Regency GP arising by operation of law as a result of
Regency GP being the general partner of Regency;

(f) Indebtedness in respect to future payment for non-competition covenants and
similar payments under agreements governing a Permitted Acquisition by a
Restricted Person not to exceed at any time $5,000,000;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof incurred prior to the time such Person becomes a Subsidiary, not to
exceed at any time $15,000,000; provided that (i) such Indebtedness is not
created in contemplation of such Person becoming a Subsidiary and (ii) such
Indebtedness is not assumed or Guaranteed by any other Restricted Person;

(h) other Indebtedness of the Borrower (and, without duplication, Guarantees
thereof by Subsidiaries of the Borrower who are Guarantors of the Obligations
hereunder) in an aggregate principal amount not to exceed at any time
$20,000,000;

(i) Senior Note Obligations; provided the amount of such Indebtedness shall not
exceed an aggregate principal amount of $1,800,000,000 outstanding at any one
time and any refinancings, renewals or extensions of all or any part of any
Senior Note Obligations (“Senior

 

-67-



--------------------------------------------------------------------------------

Note Refinancing Indebtedness”), provided that (i) the maturity date of such
Senior Note Refinancing Indebtedness is no earlier than one year after the
Maturity Date, (ii) there are no scheduled repayments of principal of such
Senior Note Refinancing Indebtedness or sinking fund payments thereon prior to
the date that is one year after the Maturity Date, (iii) the documents or
instruments governing such Indebtedness do not contain any maintenance financial
covenant, (iv) such Indebtedness is not secured on a basis which is senior to
the Loans and other Obligations under this Agreement, and (v) the principal
amount of such Senior Note Refinancing Indebtedness does not exceed the
principal amount of Senior Note Obligations being refinanced, renewed or
extended except by an amount equal to accrued and unpaid interest, prepayment
premium, fees and expenses reasonably incurred in connection with such
refinancing, renewal or extension;

(j) Indebtedness under the Revolving Credit Agreement; provided that the amount
of such Indebtedness shall not exceed an aggregate amount of $200,000,000
outstanding at any one time except by an amount equal to accrued and unpaid
interest, prepayment premium, fees and expenses reasonably incurred in
connection with any refinancing, renewal or extension of such Indebtedness;

(k) [Reserved;]

(l) any Drop Down/Transfer Guarantees and any Drop Down/Transfer Debt; and

(m) other Indebtedness not permitted by this Section 7.01, which may include
additional Indebtedness under the Revolving Credit Agreement, provided that
after giving pro forma effect to the incurrence of such Indebtedness, the
Borrower shall be in compliance with the requirements of Section 7.12.

7.02 Limitation on Liens. The Borrower shall not, and shall not permit any other
Restricted Person to, create, assume or permit to exist any Lien upon or with
respect to any of its properties or assets now owned or hereafter acquired,
except the following Liens (to the extent permitted by this Section, herein
called “Permitted Liens”):

(a) Liens existing on the date of this Agreement and listed in the Disclosure
Schedule;

(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

(c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including Liens on property of any Restricted
Person in the possession of storage facilities, pipelines or barges) arising in
the ordinary course of business for amounts which are not more than sixty
(60) days past due or the validity of which is being contested in good faith and
by appropriate proceedings, if necessary, and for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

 

-68-



--------------------------------------------------------------------------------

(e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;

(g) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(h) rights reserved to or vested by Law in any Governmental Authority to control
or regulate in any manner any of the properties of any Restricted Person or the
use thereof or the rights and interests of any Restricted Person therein under
any and all Laws;

(i) rights reserved to the grantors of any properties of any Restricted Person,
and the restrictions, conditions, restrictive covenants and limitations, in
respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;

(j) inchoate Liens in respect of pending litigation or with respect to a
judgment that has not resulted in an Event of Default under Section 8.01;

(k) statutory Liens in respect of payables;

(l) any Lien existing on any property prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property of the
Borrower or any Subsidiary, (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be; and (iv) such Liens together with all Liens
permitted under Section 7.02(m) do not secure Indebtedness in excess of the
amount permitted by Section 7.02(m);

(m) Liens securing Indebtedness permitted by Sections 7.01(f),7.01(g) or
7.01(h); provided that such Liens do not secure Indebtedness that together with
(but without duplication) all Indebtedness secured by Liens permitted under
Section 7.02(l) exceeds a principal amount at any one time of $35,000,000;

 

-69-



--------------------------------------------------------------------------------

(n) Liens on cash margin collateral securing Hedging Contracts permitted under
Section 7.10;

(o) Liens in respect of operating leases covering only the property subject
thereto; and

(p) Liens securing (i) Revolving Obligations in an original principal amount not
to exceed $300,000,000, the Lender Hedging Obligations secured ratably
thereunder and the Other Hedging Obligations, (ii) for so long as the Senior
Note Obligations or any Senior Note Refinancing Indebtedness are required
pursuant to the terms of the Indenture or the documentation governing the Senior
Note Refinancing Indebtedness to be equally and ratably secured with the
obligations under this Agreement, the Senior Note Obligations or Senior Note
Refinancing Indebtedness, (iii) the Obligations and/or any Term Loan Refinancing
Indebtedness and (iv) obligations for other Indebtedness incurred pursuant to
Section 7.01(m); provided that, in connection with any Indebtedness secured
pursuant to this Section 7.02(p), after giving pro forma effect to the
incurrence of such Indebtedness, the ratio of (i) Value on such date to (ii) the
outstanding principal amount of all obligations so secured on such date is not
less than 2.0 to 1.0.

Notwithstanding any of the foregoing to the contrary, no Liens of the kind set
forth in clauses (a) through and including (o) above shall be permitted on the
Equity Interests of the Company, SUG Holdco, ETP, ETP GP, ETP LLC, Regency,
Regency GP or Regency LLC, other than those Liens created to secure (i) the
Revolving Obligations, the Lender Hedging Obligations secured ratably thereunder
and the Other Hedging Obligations, (ii) for so long as the Senior Note
Obligations are required pursuant to the terms of the Indenture to be equally
and ratably secured with other obligations secured by any of such Equity
Interests, the Senior Note Obligations, (iii) the Obligations and/or any Term
Loan Refinancing Indebtedness and (iv) obligations for other Indebtedness
incurred pursuant to Section 7.01(m).

7.03 Limitation on Mergers, Issuances of Subsidiary Securities. The Borrower
shall not, and shall not permit any other Restricted Person to, enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself or suffer any liquidation or dissolution, except (a) the
Acquisition, (b) Permitted Acquisitions, (c) the merger, dissolution or
liquidation into or consolidation of a Restricted Subsidiary (other than ETP GP,
ETP LLC, Regency GP or Regency LLC) with or into the Borrower (so long as the
Borrower is the surviving entity) or another Restricted Subsidiary (other than
ETP GP, ETP LLC, Regency GP or Regency LLC) (so long as if one such Restricted
Person is a Guarantor, the surviving entity shall be a Guarantor) and (d) any
Restricted Person, other than the Borrower, may dissolve so long as such
dissolution could not reasonably be expected to result in a Material Adverse
Effect or have a material adverse effect on the value of the Guaranty or the
Collateral. Except in connection with a sale of all of the Equity Interest of a
Restricted Subsidiary permitted under Section 7.04: (i) the Borrower will not,
and will not permit any Restricted Subsidiary to, sell, transfer or otherwise
dispose the Equity Interest of any Restricted Subsidiary and no Restricted
Subsidiary will issue any additional Equity Interests if such action will result
in or allow any

 

-70-



--------------------------------------------------------------------------------

diminution of the Borrower’s Equity Interest (direct or indirect) in such
Restricted Subsidiary; and (ii) no Restricted Subsidiary of the Borrower that is
a partnership will allow any diminution of the Borrower’s interest (direct or
indirect) in such Restricted Subsidiary.

7.04 Limitation on Sales of Property. The Borrower shall not, and shall not
permit any other Restricted Person to, sell, transfer, lease, exchange, alienate
or dispose of any of its property or any material interest therein except:

(a) in respect of Borrower, (or any Restricted Subsidiary that holds limited
partnership units of an MLP), and in respect of ETP GP, ETP LLC, Regency GP or
Regency LLC: (i) the sale of stock or other securities issued by a Restricted
Subsidiary of a Restricted Person in order to qualify directors if required by
applicable law, (ii) the sale of immaterial assets (other than stock or
securities, including partnership units) in the ordinary course, (iii) the sale
of limited partnership units of an MLP or Equity Interests of the Company held
directly or indirectly by the Borrower, provided that with respect to this
clause (iii) (A) no Default or Event of Default shall have occurred or be
continuing or would result therefrom, (B)(1) the aggregate sale of limited
partnership units of ETP from and after the Funding Date shall not exceed 25% of
such units owned by the Borrower or of such units owned by its Restricted
Subsidiaries as of such date, (2) the aggregate sale of Equity Interests of the
Company held directly or indirectly by the Borrower from and after the Funding
Date shall not exceed 50% of such Equity Interests held directly or indirectly
by the Borrower as of such date and (3) the aggregate sale of limited
partnership units of Regency from and after the Funding Date shall not exceed
25% of such units owned by the Borrower or of such units owned by its Restricted
Subsidiaries as of the Funding Date, (C) after giving effect to such sale on a
pro forma basis as if it had occurred on the first day of the test period most
recently ended, the Borrower shall be in compliance with Section 7.12, and
(D) the Net Asset Sale Proceeds thereof in excess of $25,000,000 shall be
applied to prepay the Loans as contemplated by Section 2.05(b) and (iv) any Drop
Down, provided that with respect to this clause (iv), the Net Asset Sale
Proceeds thereof in excess of $25,000,000 are applied to prepay the Loans as
contemplated, and if required, by Section 2.05(b);

(b) in respect of any Restricted Subsidiary of the Borrower, other than ETP GP,
ETP LLC, Regency GP or Regency LLC that owns operating assets acquired after the
date of this Agreement, the following in respect of such operating assets:
(i) equipment and other personal property and fixtures that are either
(A) obsolete for their intended purposes and disposed of in the ordinary course
of business, or (B) replaced by personal property or fixtures of comparable
suitability owned by such Restricted Person free and clear of all Liens except
Permitted Liens; (ii) inventory which is sold in the ordinary course of business
on ordinary trade terms; (iii) property sold or transferred by any Restricted
Subsidiary to any other Restricted Subsidiary (so long as, if the transferor is
a Guarantor, the transferee shall be a Guarantor); (iv) assignment of accounts
receivable for collection purposes in the ordinary course of business;
(v) property sold to comply with any divestment requirement imposed in
connection with the approval of an acquisition under Hart-Scott-Rodino Act of
1976; (vi) sales, transfers or other dispositions of other property or issuances
or sales of Equity Interests of any Restricted Subsidiary, in any case for fair
consideration that are in the best interests of the Borrower not to exceed
$10,000,000 on a cumulative basis, provided that immediately after giving effect
to such proposed disposition no Default or Event of Default shall exist and be
continuing; and (vii) sales, transfers or other

 

-71-



--------------------------------------------------------------------------------

dispositions of other property for cash that are in the best interests of the
Borrower to any Person; provided that with respect to this clause (vii) (A) no
Default or Event of Default shall have occurred or be continuing or would result
therefrom, (B) after giving effect to such sale on a pro forma basis as if it
had occurred on the first day of the test period most recently ended, the
Borrower shall be in compliance with Section 7.12, (C) such sale, transfer or
disposition is in exchange for other assets used by the Borrower or its
Restricted Subsidiaries in the furtherance of their business, and (D) with
respect to the amount of the Net Asset Sale Proceeds thereof in excess of
$25,000,000 are applied to prepay the Loans as contemplated by Section 2.05(b);

(c) ETP GP may exchange all or part of the incentive distribution rights owned
by it for limited partnership units of ETP of not less than substantially
equivalent value as of the date of such exchange;

(d) ETP GP or Regency GP may relinquish incentive distribution rights in
connection with any Drop Down;

(e) in connection with any Drop Down; provided that with respect to this clause
(e), the Net Asset Sale Proceeds thereof are applied to prepay the Loans as
contemplated, and if required, by Section 2.05(b); and

(f) the Borrower may make Restricted Payments permitted by Section 7.05.

Except as expressly permitted by this Section 7.04, in no event shall the
Borrower sell, transfer, lease, exchange, alienate or dispose of its interests
in the Company, a Drop Down Entity, ETP GP, ETP LLC, Regency GP or Regency LLC
nor permit ETP LLC to sell, transfer, lease, exchange, alienate or dispose of
its interests in ETP GP nor permit ETP GP to sell, transfer, lease, exchange,
alienate or dispose of its interests in ETP nor permit Regency LLC to sell,
transfer, lease, exchange, alienate or dispose of its interest in Regency GP nor
permit Regency GP to sell, transfer, lease, exchange, alienate or dispose of its
interests in Regency.

7.05 Limitation on Restricted Payment. The Borrower shall not, and shall not
permit any other Restricted Person to, declare or make, directly or indirectly
any Restricted Payments. Notwithstanding the foregoing, (a) no Restricted Person
shall be restricted, directly or indirectly, from declaring and making
Restricted Payments to another Restricted Person, (b) the Borrower may purchase
its common limited partnership units and redeem the Restructuring Preferred
Units or the Drop Down Equity, so long as in connection with each such purchase
or redemption (i) no Event of Default has occurred and is continuing or would
result therefrom, (ii) prior to and after giving effect thereto, the Leverage
Ratio of the Borrower is not greater than 5.0 to 1.0, and (iii) the sum of the
Borrower’s Cash on hand plus the amount of Cash that is available to be borrowed
under the Revolving Credit Agreement without resulting in the Leverage Ratio of
the Borrower being greater than 5.0 to 1.0, is greater than $10,000,000, (c) so
long as the Borrower shall be in compliance with Section 7.12 prior to and after
giving effect to any distribution, and so long as no Event of Default has
occurred and is continuing or would result therefrom, the Borrower may declare
or order and make, pay or set apart, during each Fiscal Quarter, Restricted
Payments consisting of cash distribution to its general partner, its preferred
limited partner unit holders, its Drop Down Equity holders and its common
limited partner unit holders pursuant to the

 

-72-



--------------------------------------------------------------------------------

requirements of the Partnership Agreement, the Restructuring Preferred Units or
the Drop Down Equity, and (d) the Borrower may redeem Restructuring Preferred
Units either with the Net Asset Sale Proceeds of any Asset Sale of limited
partnership units in an MLP or by exchanging or distributing limited partnership
units in an MLP to the holders of the Restructuring Preferred Units; provided,
that in any case, such redemption would be permitted under Section 7.05(b).

7.06 Limitation on Investments, Loans and Advances. The Borrower shall not, and
shall not permit any other Restricted Person to, make or commit to make any
capital contributions to, or make or hold any other Investments in, any Person,
other than Permitted Investments, nor acquire properties or assets except (a) in
the ordinary course of business, (b) any acquisition of capital assets that will
become a part of the operations of such Restricted Person (and provided that the
same shall not result in a violation of Section 7.08), (c) Investments in
connection with the Acquisition or any Drop Down and (d) any Permitted
Acquisition. Except for Permitted Investments and Hedging Contracts permitted
under Section 7.10, the Borrower shall not, and shall not permit any other
Restricted Person to, extend credit, make advances or make loans other than
normal and prudent extensions of credit to customers in the ordinary course of
business or to another Restricted Person in the ordinary course of business,
which extensions shall not be for longer periods than those extended by similar
businesses operated in a normal and prudent manner.

7.07 Transactions with Shareholders and Affiliates. No Restricted Person shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of Equity Interests of a
Restricted Person or with any Affiliate of a Restricted Person, on terms that
are less favorable to such Restricted Person than those that might be obtained
at the time from a Person who is not such a holder or Affiliate; provided, that
the foregoing restriction shall not apply to: (a) any transaction between
Restricted Persons; (b) reasonable and customary fees paid to members of the
board of directors (or similar governing body) of the Borrower and its
Restricted Subsidiaries; (c) compensation arrangements for officers and other
employees of any Restricted Person entered into in the ordinary course of
business; (d) the transactions that are the subject of an MLP Limited
Partnership Agreement; (e) transactions between a Restricted Person on the one
hand and an MLP and the general partner of such MLP and their respective
Subsidiaries on the other hand similar to those typically addressed in omnibus
agreements between the sponsors of a publicly traded limited partnership on the
one hand and the publicly traded partnership on the other hand; (f) the
transactions that are the subject of the Shared Services Agreement dated
August 26, 2005 by and between ETP and the Borrower, as amended or replaced from
time to time; (g) the transactions that are the subject of the Services
Agreement by and among ETE Services Company, LLC, the Borrower and Regency in
substantially the form attached as Exhibit H to that certain Contribution
Agreement dated May 10, 2010 providing for a portion of the Restructuring
Transactions, as amended or replaced from time to time; (h) transactions entered
into in the ordinary course of business of such Restricted Person on terms that
are no less favorable to such Restricted Person than those which would have been
obtainable at the time in an arm’s length transaction with Persons that are not
Affiliates; (i) the Acquisition and any Drop Down; (k) the Drop Down Equity or
Drop Down/Transfer Debt; (l) transactions between Restricted Persons, on the one
hand, and the Company and its subsidiaries, on the other hand, that are approved
by the Borrower’s board of directors (or similar governing body); and (m) the
Drop Down/Transfer Guarantees.

 

-73-



--------------------------------------------------------------------------------

7.08 Conduct of Business. The Borrower shall not engage in any business other
than (a) the Permitted Line of Business and (b) such other lines of business as
may be consented to by Majority Lenders. ETP GP shall not engage in any business
other than acting as the general partner of ETP, ETP LLC shall not engage in any
business other than acting as the general partner of ETP GP, Regency LLC shall
not engage in any business other than acting as the general partner of Regency
GP, and Regency GP shall not engage in any business other than acting as the
general partner of Regency.

7.09 Restrictive and Negative Pledge Agreements. Except as provided for in the
Loan Documents or as described in the Disclosure Schedule, the documents
governing the Senior Notes or the Senior Note Refinancing Indebtedness, the
Revolving Loan Documents, the documentation governing any Term Loan Refinancing
Indebtedness (to the extent not more restrictive than the terms of this
Agreement), and any Indebtedness incurred pursuant to Section 7.01(m) (to the
extent not more restrictive than the terms of this Agreement), the Borrower
shall not, and shall not permit any other Restricted Person to, directly or
indirectly, enter into, create, or otherwise allow to exist any contract or
other consensual restriction on (a) the ability of any Restricted Subsidiary to:
(i) pay dividends or make other distributions; (ii) redeem Equity Interests held
in it by the Borrower or another Restricted Subsidiary; (iii) repay loans and
other indebtedness owing by it to the Borrower or another Restricted Subsidiary;
or (iv) transfer any of its assets to the Borrower or another Restricted
Subsidiary; or (b) the ability of any Restricted Person to create Liens on any
of its assets or property to secure the Obligations or Lender Hedging
Obligations.

7.10 Hedging Contracts. The Borrower shall not, and shall not permit any other
Restricted Person to, be a party to or in any manner be liable on any Hedging
Contract except any Hedging Contracts (a) entered into by such Person in the
ordinary course of business for the purpose of fixing interest rates on
Indebtedness or for the purpose of directly mitigating risks or reducing costs
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person in the normal course of business, and
not for purposes of speculation, (b) that does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party, and (c) that is with a
counterparty whose obligations are rated (or are guaranteed by an affiliate
whose obligations are rated) A-/A3 or better, respectively, by the Rating
Agencies or are in accordance with the risk management policies of the Borrower
as such policies have been adopted or amended from time to time and disclosed to
the Lenders.

7.11 Commingling of Deposit Accounts and Accounts. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, commingle their
respective Deposit Accounts or Accounts (as such terms are defined in Article 9
of the UCC) with the Deposit Accounts or Accounts of any of its Unrestricted
Persons.

 

-74-



--------------------------------------------------------------------------------

7.12 Financial Covenants. From and after the Funding Date:

(a) Leverage Ratio of the Borrower. (i) on each Quarterly Testing Date using the
Consolidated Funded Debt of the Borrower outstanding on such day and using
Consolidated EBITDA of the Borrower as of such day, (ii) on the date of each
acquisition or disposition of limited partnership units of an MLP or of any
Specified Acquisition using the Consolidated Funded Debt of the Borrower that
will be outstanding after giving effect to such acquisition or disposition and
using Consolidated EBITDA of the Borrower for the four Fiscal Quarter period
most recently ending prior to such acquisition or disposition for which
financial statements contemplated by Section 6.02(b) are available to the
Borrower (and giving pro forma effect to such acquisition or disposition as
provided in the definition of Consolidated EBITDA of the Borrower), and (iii) on
each date on which the Borrower makes a distribution permitted under
Section 7.05, after giving effect thereto and using Consolidated EBITDA of the
Borrower for the four Fiscal Quarter period most recently ending prior to such
date for which financial statements contemplated by Section 6.02(b) are
available to the Borrower, the Leverage Ratio of the Borrower will not exceed
(A) 5.5 to 1.0 at any time other than during a Specified Acquisition Period and
(B) 6.0 to 1.0 during a Specified Acquisition Period; and

(b) Fixed Charge Coverage Ratio. on each Quarterly Testing Date, the ratio of
(i) Consolidated EBITDA of the Borrower for each period of four consecutive
Fiscal Quarters to (ii) Consolidated Fixed Charges for such period will not be
less than 1.5 to 1.0.

7.13 Amendments or Waivers of Certain Agreements; Material Contracts. Except in
connection with the transactions described in Section 7.04(d), the Borrower
shall not, and shall not permit any other Restricted Person to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its material rights under any organizational document (other than a
change in domicile to Delaware or as otherwise permitted hereunder), the Merger
Agreement or any material agreement, judgment, license or permit after the
Funding Date that could reasonably be expected to have a Material Adverse Effect
without in each case obtaining the prior written consent of Majority Lenders to
such amendment, restatement, supplement or other modification or waiver.

7.14 Sales and Lease-Back Transactions. The Borrower shall not, and shall not
permit any other Restricted Person to, directly or indirectly, enter any Sale
and Lease Back Transaction.

7.15 Fiscal Year. The Borrower shall not, and shall not permit any other
Restricted Person to, change its Fiscal Year-end without giving 15 days prior
written notice thereof to the Administrative Agent.

7.16 Tax Status. The Borrower shall not, and shall not permit any other
Restricted Person existing as of the Closing Date to, take any action that would
result in a change in the tax pass-through status of any Restricted Person
existing as of the Closing Date.

 

-75-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events, to the extent occurring
after the Funding Date, constitutes an Event of Default under this Agreement
(each, an “Event of Default”):

(a) Any Restricted Person fails to pay the principal component of any Loan when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in Section 8.01(a)), whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise, within five Business Days after the same
becomes due;

(c) Any event defined as a “default” or “event of default” in any Loan Document
(other than this Agreement) occurs, and the same is not remedied within the
applicable period of grace (if any) provided in such Loan Document;

(d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04 or ARTICLE VII;

(e) Any Restricted Person fails (other than as referred to in Sections 8.01(a),
(b), (c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after the
earlier of (i) a Responsible Officer of the Borrower becomes aware of such
failure or (ii) notice of such failure is given by the Administrative Agent to
the Borrower;

(f) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;

(g) (i) Any Loan Document, including any Guaranty, at any time ceases to be
valid, binding and enforceable as warranted in Section 5.05 for any reason other
than as expressly permitted hereunder or thereunder (including because of its
release by the Lenders or the Administrative Agent (as permitted under
Section 9.10)) or the satisfaction in full of all Obligations, (ii) any Loan
Document shall be declared null and void, (iii) the Borrower or any Restricted
Person shall repudiate in writing its obligations under any Loan Document to
which it is party, (iv) the Borrower or any Restricted Person shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability under any Loan Document to which it is party,
or (v) any Collateral Document ceases to be in full force and effect (other than
as expressly permitted hereunder or thereunder by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof), or the Collateral
Agent shall not have or shall

 

-76-



--------------------------------------------------------------------------------

cease to have, or any Restricted Person shall assert in writing that the
Collateral Agent shall not have or shall cease to have, a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of the Collateral Agent to take any action within
its control;

(h) (i) The Borrower, any of its Subsidiaries or any Unrestricted Person
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Hedging Contracts, but
including Indebtedness under the Revolving Credit Agreement and the Senior
Notes) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $10,000,000 in respect
of the Borrower or any of its Subsidiaries or of more than $50,000,000 in
respect of an MLP, the Company, any Drop Down Entity or any of their respective
subsidiaries, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in each case, following any applicable cure period, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Hedging Contract an Early
Termination Date (as defined in such Hedging Contract) resulting from (A) any
event of default under such Hedging Contract as to which the Borrower or any
Subsidiary or any Unrestricted Person is the Defaulting Party (as defined in
such Hedging Contract) or (B) any Termination Event (as defined in such Hedging
Contract) under such Hedging Contract as to which the Borrower or any Subsidiary
or any Unrestricted Person is an Affected Party (as so defined) and, in either
event, the Hedging Termination Value owed by the Borrower or such Subsidiary or
such Unrestricted Person to a single counterparty as a result thereof is greater
than $10,000,000 in respect of the Borrower or any of its Subsidiaries or
greater than $50,000,000 in respect of an MLP, the Company, any Drop Down Entity
or any of their respective subsidiaries, for such Hedging Contract and, in the
case of a Termination Event under clause (ii)(B), any Hedging Termination Value
payable by the Borrower, any of its Subsidiaries or an MLP, the Company, any
Drop Down Entity, or any of their respective subsidiaries is not paid when due;

(i) Either (i) an “accumulated funding deficiency” or failure to meet applicable
minimum “funding standards” (each as defined in Section 412(a) of the Code) in
excess of $10,000,000 exists with respect to any ERISA Plan, whether or not
waived by the Secretary of the Treasury or his delegate, or (ii) a Termination
Event occurs which could reasonably be expected to result in a liability to the
Borrower or any Restricted Subsidiary in an amount in excess of $10,000,000;

 

-77-



--------------------------------------------------------------------------------

(j) The Borrower, any of its Subsidiaries or any Material Unrestricted Person:

(i) has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty (60) days; or

(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally unable to pay (or
admits in writing its inability to so pay) its debts as such debts become due;
or takes corporate or other action to authorize any of the foregoing; or

(iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty (60) days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or

(iv) has entered against it a final judgment for the payment of money in excess
of more than $10,000,000 in respect of the Borrower or any of its Subsidiaries
or of more than $50,000,000 in respect of an MLP, the Company, any Drop Down
Entity or any of their respective subsidiaries (in each case not covered by
insurance or third party indemnification obligations satisfactory to the
Administrative Agent), unless the same is discharged within sixty (60) days
after the date of entry thereof or an appeal or appropriate proceeding for
review thereof is taken within such period and a stay of execution pending such
appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets, and such writ
or warrant of attachment or any similar process is not stayed or released within
sixty (60) days after the entry or levy thereof or after any stay is vacated or
set aside;

(k) Any Change of Control occurs; or

(l) Except as permitted in the Applicable MLP Credit Agreement, an MLP shall, or
shall permit any of its subsidiaries to, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any of its subsidiaries to (i) pay dividends or make any other
distributions on any of such subsidiary’s Equity Interests owned by such MLP or
any other subsidiary, (ii) repay or prepay any Indebtedness owed by such
subsidiary to such MLP or any subsidiary of such MLP, (iii) make

 

-78-



--------------------------------------------------------------------------------

loans or advances to such MLP or any subsidiary of such MLP, or (iv) transfer
any of its property or assets to such MLP or any subsidiary of such MLP other
than restrictions that are or were created by virtue of any transfer of,
agreement to transfer or option or right with respect to any property, assets or
Equity Interests not otherwise prohibited under this Agreement; provided, that
(1) the foregoing shall not apply to customary restrictions or conditions
imposed by law, restrictions contained in the applicable MLP Limited Partnership
Agreement as in effect on the date hereof, the Applicable MLP Credit Agreement,
any other applicable MLP Credit Document, any documents governing Indebtedness
assumed as part of a Transfer or Drop Down, or to any such restrictive
provisions that are no less favorable to the Lenders than those contained in
agreements similar to any such agreements, (2) the foregoing shall not apply to
any customary restrictions on distributions that become effective upon the
occurrence of a default or event of default under any financing agreement to
which such MLP or any subsidiary of such MLP is a party, so long as such
restrictions are on terms no less favorable to the Lenders than similar
restrictions under the Applicable MLP Credit Agreement, and (3) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of any subsidiary of such MLP pending such sale, provided
such restrictions and conditions apply to the subsidiary of such MLP that is
sold and such sale is permitted under the Applicable MLP Credit Agreement,
except as otherwise approved by the General Partner.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions after
the Funding Date:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (j)(i), (j)(ii) or (j)(iii) of Section 8.01, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations (including amounts received from the Collateral Agent
under the Collateral Documents) shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;

 

-79-



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lenders and amounts payable under ARTICLE III
but excluding principal and interest on the Loans) payable to the Lenders;

Third, on a paripassu basis, to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and other Obligations,
ratably among the Lenders in proportion;

Fourth, on a paripassu basis, to payment of that portion of the Obligations
constituting unpaid principal of the Loans; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Credit Suisse AG to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender irrevocably authorizes and directs the Administrative Agent to
(a) upon the request of the Borrower in connection with any incurrence of Term
Loan Refinancing Indebtedness, enter into one or more amendments to the
Collateral Documents as may be agreed between the Borrower and the
Administrative Agent to effectuate the Term Loan Refinancing Indebtedness,
(b) upon the request of the Borrower in connection with the incurrence of Senior
Note Refinancing Indebtedness or Term Loan Refinancing Indebtedness, enter into
intercreditor arrangements with the agent or lenders in respect of such Senior
Note Refinancing Indebtedness or Term Loan Refinancing Indebtedness to reflect
the pari passu or junior nature of the Lien securing the Collateral in respect
of such Senior Note Refinancing Indebtedness or Term Loan Refinancing
Indebtedness and (c) upon the request of the Borrower in connection with any
incurrence of Indebtedness pursuant to Section 7.01(m), enter into any
amendments to the Collateral Documents to include such Indebtedness as a secured
obligation thereunder or any intercreditor arrangements with the trustee, agent
or lenders in respect of such Indebtedness to reflect the pari passu or junior
nature of the Lien securing the Collateral in respect of such Indebtedness. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may

 

-80-



--------------------------------------------------------------------------------

exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-81-



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time after the Funding Date give notice of its resignation to the Lenders and
the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in New York, or an Affiliate of
any such bank with an office in New York. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its

 

-82-



--------------------------------------------------------------------------------

duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, the Managers and any other agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

 

-83-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10 Guaranty and Collateral Matters. The Lenders hereby authorize U.S. Bank
National Association to act as Collateral Agent under the Collateral Agency
Agreement and the Pledge Agreement and authorize the Administrative Agent to
execute the Collateral Agency Agreement on their behalf. Collateral may be
released from the Lien and security interest created by the Collateral Documents
and Guarantors may be released from their obligations under the Guaranty at any
time or from time to time in accordance with the provisions of the Collateral
Documents or as provided hereby. Upon the request of the Borrower, in connection
with any transaction otherwise permitted hereunder, the Administrative Agent
and/or the Collateral Agent is authorized to release Collateral that is sold,
conveyed or disposed of (or whose owner ceases to be a Subsidiary) and
Guarantors that cease to be Restricted Persons or otherwise cease to be required
to be Guarantors under the Loan Documents, in each case, pursuant to a
transaction permitted by this Agreement. Upon receipt of such request, the
Administrative Agent and/or the Collateral Agent shall (and the Lenders
irrevocably authorize the Administrative Agent and/or the Collateral Agent to)
execute, deliver or acknowledge any necessary or proper instruments of
termination, satisfaction or release to release (i) any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted Person
as a result of a transaction permitted hereunder and (ii) any Liens on
Collateral that is disposed of (or whose owner ceases to be a Subsidiary), in
each case, pursuant to a transaction permitted by this Agreement. Upon request
by the Administrative Agent at any time, the Majority Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty or to release any Collateral from the Collateral
Documents, in either case, pursuant to this Section 9.10.

9.11 Release With Respect to Senior Note Obligations. At any time that the
Senior Note Obligations are no longer required, pursuant to the terms of the
Indenture, to be equally and ratably secured with the Obligations, the Lenders
authorize each of the Administrative Agent and the Collateral Agent to, at the
Borrower’s request, enter into such amendments, releases, terminations or other
instruments in connection with the Loan Documents as may be necessary or
reasonably requested to reflect that the Senior Note Obligations are no longer
equally and ratably secured.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. (a) No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Restricted Person therefrom, shall be effective unless in
writing signed by the Majority Lenders and the Borrower or the applicable
Restricted Person, as the case may be, and

 

-84-



--------------------------------------------------------------------------------

acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(i) except as contemplated in the definition of Commitment Period, extend or
increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02) without the written consent of such Lender;

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees, premium, if any, or other amounts due
to the Lenders (or any of them) hereunder (including final maturity (other than
in connection with an Extension pursuant to Section 2.12) and scheduled
amortization of any Loans) or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided that the Majority
Lenders may waive, defer or delay the requirement to give a Reinvestment Notice
in respect of an Asset Sale or to make a mandatory prepayment required as the
result of an Asset Sale;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to the proviso to this Section 10.01(a)(iii)) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Majority Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(iv) change Section 2.09 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;

(v) change any provision of this Section 10.01 or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(vi) change any provision of Section 10.06 in a manner that would impose any
additional restriction on a Lender’s ability to assign any of its rights or
obligations under the Agreement; or

(vii) other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the aggregate value of the
Guaranty or release all or substantially all of the Collateral from the
Collateral Documents;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) Lenders accepting Extension
Offers may enter (or direct the Administrative Agent to enter) Extension
Amendments as contemplated by Section 2.12.

 

-85-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, (x) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except to the extent the consent of such Lender would be required
under clauses (a)(i), (a)(ii), (a)(iii) or (a)(iv) of this Section 10.01 and
(y) the Borrower and the Administrative Agent may amend or modify this Agreement
or any Loan Document to cure any ambiguity or defect or correct or supplement
any provision herein that may be inconsistent with any other provision.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 3; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet web sites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender pursuant to ARTICLE II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

-86-



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet web site shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the web site address therefor.

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Restricted Persons, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees,

 

-87-



--------------------------------------------------------------------------------

charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person, an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related out-of-pocket expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Restricted Person arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Liability under Environmental Law related in any way to the Borrower or
any of its Subsidiaries, (iv) any civil penalty or fine assessed by the U. S.
Department of the Treasury’s Office of Foreign Assets Control against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Administrative Agent or any
Lender as a result of the funding of Loan or the acceptance of payments under
the Loan Documents, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Restricted Person, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Restricted Person against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations to fund its Commitment
hereunder on the Funding Date, if the Borrower or such Restricted Person has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

-88-



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and as if no Lender were a Defaulting Lender) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), in its
capacity as such, or against any Related Party acting for the Administrative
Agent (or any such sub-agent), in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.08(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the repayment, satisfaction or discharge of all the other
Obligations, and the termination of this Agreement.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

-89-



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and its Loan at the time
owing to it); provided that the amount of any such assignment shall be at least
$1,000,000 (or (x) the principal outstanding balance of the Loans of the
assigning Lender, if less or (y) such lesser amount as the Administrative Agent
may agree to in its discretion); provided further that simultaneous assignments
by or to two or more Approved Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met.

(i) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(ii) any assignment of a Commitment must be approved by the Administrative Agent
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and

(iii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, which the Administrative Agent may waive or reduce in its sole
discretion, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required under Section 3.01(e).

 

-90-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant

 

-91-



--------------------------------------------------------------------------------

to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.09 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01(a) unless such Participant agrees to
comply with Section 3.01(e) as though it were a Lender (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
participating Lender).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

-92-



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, trustees, officers, employees, agents, advisors and representatives,
including any numbering, administration or settlement service providers, (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates or to any
such regulatory authority in accordance with such Lender’s regulatory compliance
policy, (c) to the extent required by applicable laws or regulations or by
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each

 

-93-



--------------------------------------------------------------------------------

Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-94-



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) if a Lender gives a notice of illegality pursuant to
Section 3.02, (iv) any Lender requests reimbursement for amounts owing under
Section 3.05 (in a disproportionate manner relative to other Lenders), (v) any
Lender is a Defaulting Lender, (vi) any Lender has refused to consent to any
waiver or amendment with respect to any Loan Document that requires such
Lender’s consent and has been consented to by the Majority Lenders or (vii) any
Lender is a Non-Extending Lender under Section 2.12, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower or the assignee shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05 and, with respect to any such payment
made pursuant to this clause (b) within 365 days of the Funding Date, the
prepayment premium payable pursuant to Section 2.05(a)(i), if applicable) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of a Non-Extending Lender, such replacement Lender agrees to
extend the Maturity Date of the applicable Loans of the Non-Extending Lender.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT THAT ANY DETERMINATION
OF WHETHER A COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE.

 

-95-



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

-96-



--------------------------------------------------------------------------------

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower will comply with reasonable requests of any Lender for such
information.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.

10.19 Separateness. The Lenders acknowledge (i) the separateness as of the date
hereof of each MLP, the Company and each Drop Down Entity and their respective
subsidiaries from the Borrower and each other Restricted Person, (ii) that the
lenders and noteholders under credit agreements with each MLP, the Company and
each Drop Down Entity and their respective subsidiaries have likely advanced
funds thereunder in reliance upon the separateness of such MLP, the Company or
such Drop Down Entity and their respective subsidiaries from the Borrower and
each other Restricted Person, (iii) that each MLP, the Company and each Drop
Down Entity and their respective subsidiaries has assets and liabilities that
are separate from those of the Borrower and the other Restricted Persons,
(iv) that the Loans and other obligations owing under the Loan Documents have
not been guaranteed by either MLP, the Company and each Drop Down Entity or any
of their respective subsidiaries, and (v) that, except as other Persons may
expressly assume or guarantee any of the Loan Documents or obligations
thereunder, the Lenders shall look solely to the Borrower and its property and
assets and the property and assets of the other Restricted Persons, and any
property pledged as collateral with respect to the Loan Documents, for the
repayment of any amounts payable pursuant to the Loan Documents and for
satisfaction of any obligations owing to the Lenders under the Loan Documents
and that none of ETP, Regency, the Company or any Drop Down Entity or any of
their respective subsidiaries is personally liable to the Lenders for any
amounts payable, or any liability, under the Loan Documents.

 

-97-



--------------------------------------------------------------------------------

10.20 Effectiveness. This Agreement shall be effective when signature pages have
been executed and delivered to the Administrative Agent by the Borrower, the
Administrative Agent and the Lenders.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-98-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  ENERGY TRANSFER EQUITY, L.P.   By: LE GP, LLC, its general partner

By:

 

/s/ John W. McReynolds

Name:

  John W. McReynolds

Title:

  President and Chief Financial Officer

[Signature Page to Credit Agreement – Senior Term Loan]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender

By:

 

/s/ Nupur Kumar

Name:

  Nupur Kumar

Title:

  Vice President

By:

 

/s/ Michael Spaight

Name:

  Michael Spaight

Title:

  Associate

[Signature Page to Credit Agreement – Senior Term Loan]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Katherine Stewart

Name:   Katherine Stewart Title:   Vice President

[Signature Page to Credit Agreement – Senior Term Loan]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Senior Secured Term Loan Agreement identified
below (the “Term Loan Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below, (i) all of the Assignor’s
rights and obligations as a Lender under the Term Loan Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Term Loan Credit Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:                             

 

2.

Assignee:                              [, which is an Affiliate/Approved Fund of
[identify Lender]1]

 

3. Borrower: Energy Transfer Equity, L.P., a Delaware limited partnership

 

4. Administrative Agent: Credit Suisse AG, as the Administrative Agent under the
Term Loan Credit Agreement

 

 

1 

Select as applicable.



--------------------------------------------------------------------------------

5. Term Loan Credit Agreement: Senior Secured Term Loan Agreement, dated as of
March 23, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Term Loan Credit Agreement”), among
the Borrower, Credit Suisse AG, as the Administrative Agent and the Lenders from
time to time party thereto

 

6. Assigned Interest:

 

Aggregate

Amount of Commitment/Loans

for all Lenders*

   Amount of
Commitment
Assigned*      Aggregate
Amount
of Loans
for all
Lenders      Amount
of
Loans
Assigned*      Percentage
Assigned of
Commitment/Loans2  

$        

   $                $                $                       % 

$        

   $                $                $                       % 

$        

   $                $                $                       % 

 

[7.

Trade Date:                      ]3

Effective Date:             , 201     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

CREDIT SUISSE AG,

    as Administrative Agent

 

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

 

4 

To be added only if the consent of the Administrative Agent is required by
Section 10.06(b)(ii) of the Term Loan Credit Agreement or the definition of
Eligible Assignee in the Term Loan Credit Agreement.



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee as defined in the Term Loan
Credit Agreement (subject to receipt of such consents as may be required under
the Term Loan Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Term Loan Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Term Loan
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.02 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Term Loan Credit Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terns of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To: Credit Suisse AG, as the Administrative Agent

Ladies and Gentlemen:

Reference is made to the Senior Secured Term Loan Agreement, dated as of
March 23, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Energy Transfer
Equity, L.P., a Delaware limited partnership (the “Borrower”), Credit Suisse AG,
as the Administrative Agent and the Lenders from time to time party thereto.
Terms that are defined in the Agreement are used herein with the meanings given
them in the Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief financial officer/principal accounting officer/treasurer]
of LE GP, LLC, a Delaware limited liability company and the general partner of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent in its capacity as the
general partner of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
(the “Financial Statements”) required by Section 6.02(a) of the Agreement for
the Fiscal Year of the Borrower ended as of December 31, 201[    ] (the
“Reporting Date”), together with the report and opinion of an independent
certified public accountant required by such section. Such Financial Statements
present fairly, in all material respects, the information contained therein.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 6.02(b) of the Agreement for the
Fiscal Quarter of the Borrower ended as of             , 201[    ] (the
“Reporting Date”). Such Financial Statements present fairly, in all material
respects, the information contained therein (subject to normal year-end
adjustments).

2. Attached hereto as Schedule 2 are a consolidating balance sheet and a
consolidating statement of operations (collectively, the “Consolidating
Financial Statements”) required by Section [6.02(a)(ii)/6.02(b)(ii)] reflecting
the consolidating information for the Borrower, the Unrestricted Persons
(reflecting the consolidating information for each MLP, the Company, each Drop
Down Entity, each Drop Down/Transfer Joint Venture and their respective
subsidiaries on a Consolidated basis) and the Restricted Subsidiaries
(individually or with one or more on a combined basis) for such [Fiscal Year]
[Fiscal Quarter], setting forth, in each case, in comparative form, figures for
the preceding Fiscal Year. Such Consolidating Financial Statements present
fairly, in all material respects, the information contained therein, on a basis
consistent with the Financial Statements

 

B-1



--------------------------------------------------------------------------------

3. Attached hereto as Schedule 3 are calculations showing the Borrower’s
compliance as of the Reporting Date with the requirements of Section 7.12 of the
Agreement *[and the Borrower’s non-compliance as of such date with the
requirements of Section 7.12 of the Agreement]. The financial covenant analyses
and information set forth on Schedule 3 attached hereto are true and accurate in
all material respects on and as of the date of this Certificate. The undersigned
has reviewed the Loan Documents and the activities of the Borrower during such
fiscal period with a view to determining whether during such fiscal period the
Borrower performed and observed all its obligations under the Loan Documents.

4. On the Reporting Date, the Borrower was, and on the date hereof is, in full
compliance with the disclosure requirements of Section 6.04 of the Agreement,
and no Default or Event of Default otherwise existed on the Reporting Date or
otherwise exists on the date of this instrument *[except for Default(s)/
Event(s) of Default under Section(s)             of the Agreement, which
[is/are] more fully described on Schedule 4 attached hereto].

5. The undersigned has reviewed the Loan Documents and the Financial Statements
and has otherwise undertaken such inquiry as is in his/her opinion necessary to
enable him/her to express an informed opinion with respect to the above
representations, warranties and acknowledgments of the Borrower and, to the best
of his/her knowledge, such representations, warranties, and acknowledgments are
true, correct and complete in all material respects.

IN WITNESS WHEREOF, this instrument is executed as of             ,
            .

 

ENERGY TRANSFER EQUITY, L.P. By:  

LE GP, LLC, its general partner

By:  

 

 

B-2



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended                      (“Reporting Date”)

SCHEDULE 1

to the Compliance Certificate

[Financial Statements]

 

B-3



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended                      (“Reporting Date”)

SCHEDULE 2

to the Compliance Certificate

[Consolidating Financial Statements]

 

B-4



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended                      (“Reporting Date”)

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

THIS GUARANTY is made as of            , 201    , by each party named on the
signature pages hereto (collectively herein called the “Guarantors”) in favor of
Credit Suisse AG, as the Administrative Agent for the Lenders, as such term is
defined in the Term Loan Credit Agreement described below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

RECITALS:

1. Energy Transfer Equity, L.P., a Delaware limited partnership (the
“Borrower”), has entered into the Senior Secured Term Loan Agreement dated as of
March 23, 2012 (herein, as from time to time amended, supplemented or restated,
called the “Term Loan Credit Agreement”), by and among Borrower, Credit Suisse
AG, as the Administrative Agent and the other Lenders from time to time party
thereto, pursuant to which the Lender Parties (as defined below) have agreed to
advance funds and extend credit to the Borrower up to an aggregate principal
amount of up to $2,250,000,000.

2. It is a condition to the Lender Parties’ obligations to advance funds and
extend credit pursuant to the Term Loan Credit Agreement that the Guarantors
shall execute and deliver to the Administrative Agent a satisfactory guaranty of
the Borrower’s obligations under the Notes and the Term Loan Credit Agreement.

3. Each Guarantor is a direct or indirect subsidiary of the Borrower.

4. The Borrower, the Guarantors, and the other direct and indirect subsidiaries
of the Borrower are mutually dependent on each other in the conduct of their
respective businesses under a holding company structure, with the credit needed
from time to time by each often being provided by another or by means of
financing obtained by one such affiliate with the support of the others for
their mutual benefit and the ability of each to obtain such financing being
dependent on the successful operations of the others.

5. The board of directors, members, managers or general partner of each
Guarantor, as applicable, has determined that such Guarantor’s execution,
delivery and performance of this Guaranty may reasonably be expected to benefit
such Guarantor, directly or indirectly, and are in the best interests of such
Guarantor.

NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to each Guarantor from the Lender Parties’ advances of funds and extension
of credit to the Borrower under the Term Loan Credit Agreement, and of Ten
Dollars and other good and valuable consideration, the receipt and sufficiency
of all of which are hereby acknowledged, and in order to induce the Lender
Parties to advance funds and extend credit under the Term Loan Credit Agreement,
each Guarantor hereby agrees with the Administrative Agent, for the benefit of
each Lender Party, as follows:

 

C-1



--------------------------------------------------------------------------------

AGREEMENTS:

ARTICLE XI DEFINITIONS. Reference is hereby made to the Term Loan Credit
Agreement for all purposes. All terms used in this Guaranty that are defined in
the Term Loan Credit Agreement and not otherwise defined herein shall have the
same meanings when used herein. All references herein to any Obligation Document
(as defined below), Loan Document, or other document or instrument refer to the
same as from time to time amended, supplemented or restated. As used herein the
following terms shall have the following meanings:

“Additional Guarantor” has the meaning given to such term in Section 11.

“Administrative Agent” has the meaning given to such term in the preamble.

“Guarantors” has the meaning given to such term in the preamble.

“Guaranty Supplement” has the meaning given to such term in Section 11.

“Indemnitee” has the meaning given to such term in Section 19(b).

“Lender Parties” means the Administrative Agent and the Lenders.

“Obligations” means collectively all of the indebtedness, obligations, and
undertakings which are guaranteed by each Guarantor and described in subsections
(a) and (b) of Section 2.

“Obligation Documents” means this Guaranty, the Notes, the Term Loan Credit
Agreement, the other Loan Documents, all other documents and instruments under,
by reason of which, or pursuant to which any or all of the Obligations are
evidenced, governed, secured, or otherwise dealt with.

“Obligors” means the Borrower, the Guarantors and any other endorsers,
guarantors or obligors, primary or secondary, of any or all of the Obligations.

“Term Loan Credit Agreement” has the meaning given to such term in the recitals.

ARTICLE XII GUARANTY.

12.01 Each Guarantor hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete, and full payment when due,
and no matter how the same shall become due, of:

(a) all Obligations, as defined in the Term Loan Credit Agreement, including all
principal of and all interest on the Loans, and all other sums payable in
connection therewith;

 

C-2



--------------------------------------------------------------------------------

(b) all other sums payable under the other Loan Documents, whether for
principal, interest, fees or otherwise; and

(c) any and all other indebtedness, obligations or liabilities which may at any
time be owed to any Lender Party, whether incurred heretofore or hereafter or
concurrently herewith, under or pursuant to any of the Loan Documents, and
including interest, reasonable attorneys’ fees and collection costs as may be
provided by law or in any instrument or agreement evidencing any such
indebtedness or liability.

Without limiting the generality of the foregoing, each Guarantor’s liability
hereunder shall extend to and include all post-petition interest, expenses, and
other duties and liabilities of the Borrower described above in this subsection
(a), or below in the following subsection (b), which would be owed by the
Borrower but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization, or similar proceeding involving
the Borrower.

12.02 Each Guarantor hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete and full payment, when due,
and no matter how the same shall become due, of all obligations and undertakings
of the Borrower to such Lender Party under, by reason of, or pursuant to any of
the Obligation Documents.

12.03 If the Borrower shall for any reason fail to pay any Obligation, as and
when such Obligation shall become due and payable, whether at its stated
maturity, as a result of the exercise of any power to accelerate, or otherwise,
each Guarantor will, upon demand by the Administrative Agent, pay such
Obligation in full to the Administrative Agent for the benefit of the Lender
Party to whom such Obligation is owed.

12.04 If either the Borrower or any Guarantor fails to pay any Obligation as
described in the immediately preceding subsections (a), (b), or (c), each
Guarantor will incur the additional obligation to pay to the Administrative
Agent, and each Guarantor will forthwith upon demand by the Administrative Agent
pay to the Administrative Agent, the amount of any and all reasonable expenses,
including fees and disbursements of the Administrative Agent’s counsel and of
any experts or agents retained by the Administrative Agent, which the
Administrative Agent may incur as a result of such failure.

12.05 The liability of each Guarantor hereunder shall be limited to the maximum
amount of liability that can be incurred without rendering this Guaranty, as it
relates to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount.

12.06 The books and records of the Lender Parties showing the amount of any of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Obligations.

12.07 Each Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions

 

C-3



--------------------------------------------------------------------------------

of any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless such
Guarantor is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of any Lender Party) is imposed upon such Guarantor with
respect to any amount payable by it hereunder, such Guarantor will pay to the
Administrative Agent, on the date on which such amount is due and payable
hereunder, such additional amount in Dollars as shall be necessary to enable
each Lender Party to receive the same net amount that such Lender Party would
have received on such due date had no such obligation been imposed upon such
Guarantor. Each Guarantor will deliver promptly to the Administrative Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by such Guarantor hereunder. The
obligations of the Guarantors under this paragraph shall survive the payment in
full of the Obligations and termination of this Guaranty.

ARTICLE XIII UNCONDITIONAL GUARANTY.

13.01 No action which the Administrative Agent or any other Lender Party may
take or omit to take in connection with any of the Obligation Documents or any
of the Obligations (or any other indebtedness owing by the Borrower to the
Administrative Agent or any other Lender Party), and no course of dealing of the
Administrative Agent or any other Lender Party with any Obligor or any other
Person, shall release or diminish any Guarantor’s obligations, liabilities,
agreements or duties hereunder, affect this Guaranty in any way, or afford any
Guarantor any recourse against the Administrative Agent or any other Lender
Party, regardless of whether any such action or inaction may increase any risks
to or liabilities of the Administrative Agent or any other Lender Party or any
Obligor. Without limiting the foregoing, each Guarantor hereby expressly agrees
that any Lender Party may, from time to time, without notice to or the consent
of any Guarantor, do any or all of the following:

(a) Amend, change or modify, in whole or in part, any one or more of the
Obligation Documents and give or refuse to give any waivers or other indulgences
with respect thereto.

(b) Neglect, delay, fail, or refuse to take or prosecute any action for the
collection or enforcement of any of the Obligations, to foreclose or take or
prosecute any action in connection with any Obligation Document, to bring suit
against any Obligor or any other Person, or to take any other action concerning
the Obligations or the Obligation Documents.

(c) Accelerate, change, rearrange, extend, or renew the time, rate, terms, or
manner for payment or performance of any one or more of the Obligations (whether
for principal, interest, fees, expenses, indemnifications, affirmative or
negative covenants, or otherwise).

 

C-4



--------------------------------------------------------------------------------

(d) Compromise or settle any unpaid or unperformed Obligation or any other
obligation or amount due or owing, or claimed to be due or owing, under any one
or more of the Obligation Documents.

(e) Discharge, release, substitute or add Obligors.

(f) Apply all monies received from Obligors or others to any one or more of the
Obligations as the Administrative Agent or the other Lender Parties may
determine to be in their best interest, without in any way being required to
apply all or any part of such monies upon any particular Obligations.

13.02 No action or inaction of any Obligor or any other Person, and no change of
law or circumstances, shall release or diminish any Guarantor’s obligations,
liabilities, agreements, or duties hereunder, affect this Guaranty in any way,
or afford any Guarantor any recourse against any Lender Party. Without limiting
the foregoing, the obligations, liabilities, agreements, and duties of the
Guarantors under this Guaranty shall not be released, diminished, impaired,
reduced, or affected by the occurrence of any or all of the following from time
to time, even if occurring without notice to or without the consent of any
Guarantor:

(a) Any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all assets, marshalling of assets or liabilities, receivership,
conservatorship, assignment for the benefit of creditors, insolvency,
bankruptcy, reorganization, arrangement, or composition of any Obligor or any
other proceedings involving any Obligor or any of the assets of any Obligor
under laws for the protection of debtors, or any discharge, impairment,
modification, release, or limitation of the liability of, or stay of actions or
lien enforcement proceedings against, any Obligor, any properties of any
Obligor, or the estate in bankruptcy of any Obligor in the course of or
resulting from any such proceedings.

(b) The failure by the Administrative Agent or any other Lender Party to file or
enforce a claim in any proceeding described in the immediately preceding
subsection (i) or to take any other action in any proceeding to which any
Obligor is a party.

(c) The release by operation of law of any Obligor from any of the Obligations
or any other obligations to the Administrative Agent or any other Lender Party.

(d) The invalidity, deficiency, illegality, or unenforceability of any of the
Obligations or the Obligation Documents, in whole or in part, any bar by any
statute of limitations or other law of recovery on any of the Obligations, or
any defense or excuse for failure to perform on account of force majeure, act of
God, casualty, impossibility, impracticability, or other defense or excuse
whatsoever, other than the defense of payment having been made to the Lender
Parties in accordance with this Guaranty or the Term Loan Credit Agreement.

 

C-5



--------------------------------------------------------------------------------

(e) The failure of any Obligor or any other Person to sign any guaranty or other
instrument or agreement within the contemplation of any Obligor, the
Administrative Agent or any other Lender Party.

(f) The fact that the Guarantors may have incurred directly part of the
Obligations or are otherwise primarily liable therefor.

(g) Without limiting any of the foregoing, any fact or event (whether or not
similar to any of the foregoing) which in the absence of this provision would or
might constitute or afford a legal or equitable discharge or release of or
defense to a guarantor or surety other than the actual payment by the Borrower
of the Obligations or the actual payment by the Guarantors under this Guaranty.

13.03 The Administrative Agent, on behalf of any Lender Party, may invoke the
benefits of this Guaranty before pursuing any remedies against any Obligor or
any other Person. The Administrative Agent, on behalf of any Lender Party, may
maintain an action against any Guarantor on this Guaranty without joining any
other Obligor therein and without bringing a separate action against any other
Obligor.

13.04 If any payment to any Lender Party by any Obligor is held to constitute a
preference or a voidable transfer under applicable state or federal laws, or if
for any other reason any Lender Party is required to refund such payment to the
payor thereof or to pay the amount thereof to any other Person, such payment to
such Lender Party shall not constitute a release of any Guarantor from any
liability hereunder, and each Guarantor agrees to pay such amount to such Lender
Party on demand and agrees and acknowledges that this Guaranty shall continue to
be effective or shall be reinstated, as the case may be, to the extent of any
such payment or payments. Any transfer by subrogation which is made as
contemplated in Section 6 prior to any such payment or payments shall
(regardless of the terms of such transfer) be automatically voided upon the
making of any such payment or payments, and all rights so transferred shall
thereupon revert to and be vested in the Lender Parties.

13.05 This is a continuing guaranty and shall apply to and cover all Obligations
and renewals and extensions thereof and substitutions therefor from time to
time.

ARTICLE XIV WAIVER. Each Guarantor hereby waives, with respect to the
Obligations, this Guaranty, and the other Obligation Documents:

14.01 notice of the incurrence of any Obligation by the Borrower, and notice of
any kind concerning the assets, liabilities, financial condition,
creditworthiness, businesses, prospects, or other affairs of the Borrower (it
being understood and agreed that: (i) each Guarantor shall take full
responsibility for informing itself of such matters, (ii) neither the
Administrative Agent nor any Lender Party shall have any responsibility of any
kind to inform any Guarantor of such matters, and (iii) the Administrative Agent
and the other Lender Parties are hereby authorized to assume that each
Guarantor, by virtue of its relationships with the Borrower which are
independent of this Guaranty, has full and

 

C-6



--------------------------------------------------------------------------------

complete knowledge of such matters whenever any Lender Party extends credit to
the Borrower or takes any other action which may change or increase any
Guarantor’s liabilities or losses hereunder).

14.02 notice that the Administrative Agent, the other Lender Parties, any
Obligor, or any other Person has taken or omitted to take any action under any
Obligation Document or any other agreement or instrument relating thereto or
relating to any Obligation.

14.03 notice of acceptance of this Guaranty and all rights of each Guarantor
under any statute or law discharging such Guarantor from liability hereunder for
failure to sue on this Guaranty.

14.04 default, demand, presentment for payment, and notice of default, demand,
dishonor, nonpayment, or nonperformance (except as otherwise set forth herein or
in any other Loan Document).

14.05 notice of intention to accelerate, notice of acceleration, protest, notice
of protest, notice of any exercise of remedies (as described in the following
Section 5 or otherwise), and all other notices of any kind whatsoever.

ARTICLE XV EXERCISE OF REMEDIES. The Administrative Agent, on behalf of any
Lender Party, shall have the right to enforce (or to direct the Collateral Agent
to enforce, as so required by the terms of the Loan Documents), from time to
time, in any order and at its sole discretion, any rights, powers and remedies
which any Lender Party may have under the Obligation Documents or otherwise,
including judicial foreclosure, the exercise of rights of power of sale, the
taking of a deed or assignment in lieu of foreclosure, the appointment of a
receiver to collect rents, issues and profits, the exercise of remedies against
personal property, or the enforcement of any assignment of leases, rentals, oil
or gas production, or other properties or rights, whether real or personal,
tangible or intangible; and each Guarantor shall be liable to the Lender Parties
hereunder for any deficiency resulting from the exercise by the Administrative
Agent of any such right or remedy even though any rights which any Guarantor may
have against the Borrower or others may be destroyed or diminished by exercise
of any such right or remedy. No failure on the part of any Lender Party to
exercise, and no delay in exercising, any

 

C-7



--------------------------------------------------------------------------------

right hereunder or under any other Obligation Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right preclude any
other or further exercise thereof or the exercise of any other right. The
rights, powers and remedies of the Lender Parties provided herein and in the
other Obligation Documents are cumulative and are in addition to, and not
exclusive of, any other rights, powers or remedies provided by law or in equity.
The rights of the Lender Parties hereunder are not conditional or contingent on
any attempt by any Lender Party to exercise any of its rights under any other
Obligation Document against any Obligor or any other Person.

ARTICLE XVI LIMITED SUBROGATION.

16.01 Until all of the Obligations have been paid and performed in full, no
Guarantor shall have any right to exercise any right of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which it
may now or hereafter have against or to any Obligor in connection with this
Guaranty (including any right of subrogation under any statute or other law),
and each Guarantor hereby waives any rights to enforce any remedy which such
Guarantor may have against the Borrower. If any amount shall be paid to any
Guarantor on account of any such subrogation or other rights or any such other
remedy at any time when all of the Obligations and all other expenses guaranteed
pursuant hereto shall not have been paid in full, such amount shall be held in
trust for the benefit of the Administrative Agent, shall be segregated from the
other funds of such Guarantor and shall forthwith be paid over to the
Administrative Agent to be held by the Collateral Agent as Collateral for, or
then or at any time thereafter applied in whole or in part by the Administrative
Agent against, all or any portion of the Obligations, whether matured or
unmatured, in such order as the Administrative Agent shall elect.

16.02 If any Guarantor shall make payment to the Administrative Agent of all or
any portion of the Obligations and if all of the Obligations shall be finally
paid in full, the Administrative Agent will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor (without recourse, representation
or warranty) appropriate documents necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment by such Guarantor; provided that such transfer shall be subject to
Section 3(d) above and that without the consent of the Administrative Agent
(which the Administrative Agent may withhold in its discretion) such Guarantor
shall not have the right to be subrogated to any claim or right against any
Obligor which has become owned by the Administrative Agent or any Lender Party,
whose ownership has otherwise changed in the course of enforcement of the
Obligation Documents, or which the Administrative Agent otherwise has released
or wishes to release from its Obligations.

 

C-8



--------------------------------------------------------------------------------

16.03 Upon full and final payment of the Obligations, each Guarantor which has
made payments upon the Obligations shall be entitled to contribution from each
other Guarantor hereunder, to the end that all such payments upon the
Obligations shall be shared among all Guarantors in proportion to their
respective Net Worths, provided that the contribution obligations of each
Guarantor shall be limited to the maximum amount that it can pay at such time
without rendering its contribution obligations voidable under applicable law
relating to fraudulent conveyances or fraudulent transfers. As used in this
subsection, the “Net Worth” of each Guarantor means, at any time, the remainder
of (i) the fair value of such Guarantor’s assets (other than such right of
contribution), minus (ii) the fair value of such Guarantor’s liabilities (other
than its liabilities under its guaranty of the Obligations).

ARTICLE XVII SUCCESSORS AND ASSIGNS. No Guarantor’s rights or obligations
hereunder may be assigned or delegated (except pursuant to a transaction
permitted by the Term Loan Credit Agreement), but this Guaranty and such
obligations shall pass to and be fully binding upon the successors of each
Guarantor, as well as each Guarantor. This Guaranty shall apply to and inure to
the benefit of each Lender Party and its successors or assigns, subject in all
cases to the provisions of the Term Loan Credit Agreement regarding assignment,
participation, and transfer. Without limiting the generality of the immediately
preceding sentence, each Lender Party may assign, grant a participation in, or
otherwise transfer any Obligation held by it or any portion thereof, and each
Lender Party may assign or otherwise transfer its rights or any portion thereof
under any Obligation Document, to any other Person, subject in all cases to the
provisions of the Term Loan Credit Agreement regarding such assignment,
participation, or transfer, and such other Person shall thereupon become
entitled to all of the benefits in respect thereof granted to such Lender Party
hereunder unless otherwise expressly provided by such Lender Party in connection
with such assignment or transfer.

ARTICLE XVIIISUBORDINATION AND OFFSET. Each Guarantor hereby subordinates and
makes inferior to the Obligations any and all indebtedness now or at any time
hereafter owed by the Borrower to such Guarantor. Each Guarantor agrees that
after the occurrence of any Default or Event of Default and receipt of notice
from the Administrative

 

C-9



--------------------------------------------------------------------------------

Agent to stop payments pursuant to this Section 8, it will neither permit the
Borrower to repay such indebtedness or any part thereof nor accept payment from
the Borrower of such indebtedness or any part thereof without the prior written
consent of the Administrative Agent. If any Guarantor receives any such payment
without the prior written consent of the Administrative Agent, the amount so
paid shall be held in trust for the benefit of the Lender Parties, shall be
segregated from the other funds of such Guarantor, and shall forthwith be paid
over to the Administrative Agent to be held by the Collateral Agent as
Collateral for, or then or at any time thereafter applied in whole or in part by
the Administrative Agent against, all or any portions of the Obligations,
whether matured or unmatured, in such order as the Administrative Agent shall
elect. Each Guarantor hereby grants to each Lender Party a right of offset,
executable as set forth in the immediately succeeding sentence, to secure the
payment of the Obligations and such Guarantor’s obligations and liabilities
hereunder, which right of offset shall be upon any and all monies, securities
and other property (and the proceeds therefrom) of such Guarantor now or
hereafter held or received by or in transit to any Lender Party from or for the
account of such Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general or special), credits and claims of such Guarantor at any time existing
against any Lender Party. Upon the occurrence of any Event of Default, each
Lender Party is hereby authorized at any time and from time to time, without
notice to any Guarantor, to offset, appropriate and apply any and all items
hereinabove referred to against the Obligations and the Guarantors’ obligations
and liabilities hereunder irrespective of whether or not such Lender Party shall
have made any demand under this Guaranty and although such obligations and
liabilities may be contingent or unmatured. Each Lender Party agrees promptly to
notify the applicable Guarantor after any such offset and application made by

 

C-10



--------------------------------------------------------------------------------

such Lender Party, provided that the failure to give such notice shall not
affect the validity of such offset and application. The rights of each Lender
Party under this section are in addition to, and shall not be limited by, any
other rights and remedies (including other rights of offset) which any Lender
Party may have.

ARTICLE XIX REPRESENTATIONS AND WARRANTIES. As of the date hereof, each
Guarantor hereby represents and warrants as to itself to each Lender Party as
follows:

19.01 Recitals 3, 4, and 5 at the beginning of this Guaranty are true and
correct in all respects.

19.02 Each of the representations and warranties contained in Article V of the
Term Loan Credit Agreement are true, insofar as they refer to such Guarantor, or
to the assets, operations, conditions, agreements, business or actions of such
Guarantor, as one of the Restricted Persons, or to the Loan Documents to which
such Guarantor is a party.

ARTICLE XX COVENANTS. Each Guarantor hereby agrees to observe and comply with
each of the covenants and agreements made in the Term Loan Credit Agreement if
and when required, insofar as they refer to such Guarantor, or the assets,
obligations, conditions, agreements, business, or actions of such Guarantor, as
one of the Restricted Persons, or to the Loan Documents to which such Guarantor
is a party.

ARTICLE XXI AMENDMENTS; GUARANTY SUPPLEMENTS. No amendment of any provision of
this Guaranty shall be effective unless it is in writing and signed by the
Guarantors and the Administrative Agent, and no waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given and to the extent specified in such
writing. In addition, all such amendments and waivers shall be effective only if
given with the necessary approvals of the Lenders as required in Section 10.01
of the Term Loan Credit Agreement. Upon the execution and delivery by any Person
of a guaranty supplement in

 

C-11



--------------------------------------------------------------------------------

substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor” shall also mean and
be a reference to such Additional Guarantor, and (ii) each reference herein to
“this Guaranty,” “hereunder,” “hereof” or words of like import referring to this
Guaranty and each reference in any other Loan Document to the “Guaranty,”
“thereunder,” “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement.

ARTICLE XXII SEVERABILITY. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

ARTICLE XXIII INTERPRETIVE PROVISIONS. With reference to this Guaranty:

23.01 The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Guaranty in its entirety and not

 

C-12



--------------------------------------------------------------------------------

to any particular provision thereof, (iv) all references in this Guaranty to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Guaranty in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

23.02 In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

23.03 Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Guaranty.

ARTICLE XXIV TERM. This Guaranty shall be irrevocable until all of the
Obligations have been completely and finally paid and performed, no Lender Party
has any obligation to make any loans or other advances or to extend credit to
the Borrower, and all obligations and undertakings of the Borrower under, by
reason of, or pursuant to the Obligation Documents have been completely
performed (in each case, except pursuant to a transaction permitted by the Term
Loan Credit Agreement), and this Guaranty is thereafter subject to reinstatement
as provided in Section 3(d). All extensions of credit and financial
accommodations heretofore or hereafter made by the Administrative Agent and the
other Lender Parties to the Borrower shall be conclusively presumed to have been
made in acceptance hereof and in reliance hereon. Notwithstanding the foregoing,
the Administrative Agent may from time to time release one or more Guarantors
from its obligations under this Guaranty as permitted in Section 9.10 of the
Term Loan Credit Agreement.

ARTICLE XXV NOTICES. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier addressed (a) to
the Administrative Agent at the

 

C-13



--------------------------------------------------------------------------------

address listed in the Term Loan Credit Agreement and (b) to Guarantor at the
address listed on Guarantor’s signature page hereto or to such other address or
to the attention of such other individual as hereafter shall be designated in
writing by the applicable party sent in accordance herewith. Notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).

ARTICLE XXVI LIMITATION ON INTEREST. The Lender Parties and the Guarantors
intend to contract in strict compliance with applicable usury law from time to
time in effect, and the provisions of the Term Loan Credit Agreement limiting
the interest for which any Guarantor is obligated are expressly incorporated
herein by reference.

ARTICLE XXVII LOAN DOCUMENT. This Guaranty is a Loan Document, as defined in the
Term Loan Credit Agreement, and is subject to the provisions of the Term Loan
Credit Agreement governing Loan Documents. Each Guarantor hereby approves the
Term Loan Credit Agreement and the other Loan Documents and hereby ratifies and
confirms any provisions thereof which relate to such Guarantor.

ARTICLE XXVIII COUNTERPARTS; EFFECTIVENESS. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy shall be effective as delivery of a
manually executed counterpart of this Guaranty.

 

C-14



--------------------------------------------------------------------------------

ARTICLE XXIX EXPENSES; INDEMNITY; DAMAGE WAIVER.

29.01 Costs and Expenses. Each Guarantor shall pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Guaranty,
including its rights under this Section, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations.

29.02 Indemnification. Each Guarantor shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related out-of-pocket expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Guarantor arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Guaranty, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Liability under Environmental Law
related in any way to the Borrower or any of its Subsidiaries, (iv) any civil
penalty or fine assessed by the U. S. Department of the Treasury’s Office of
Foreign Assets Control against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by
the Administrative Agent or any Lender as a result of the funding of Loans or
the acceptance of payments under the Loan Documents, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, any Guarantor, or any other
Restricted Person, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower, any
Guarantor, or any other Restricted Person against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower, such Guarantor, or such Restricted Person has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

29.03 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Guarantor shall not assert, and hereby waives, any claim
against any

 

C-15



--------------------------------------------------------------------------------

Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Guaranty, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Guaranty or the other Loan
Documents or the transactions contemplated hereby or thereby.

29.04 Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

29.05 Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the Term Loan Credit Agreement and/or this Guaranty, and
the repayment, satisfaction or discharge of all the other Obligations.

ARTICLE XXX GOVERNING LAW; JURISDICTION; ETC.

30.01 GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

30.02 SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

C-16



--------------------------------------------------------------------------------

30.03 WAIVER OF VENUE. EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE UNDERSIGNED
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

30.04 SERVICE OF PROCESS. EACH OF THE UNDERSIGNED IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15. NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

ARTICLE XXXI WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY THEORY).
EACH GUARANTOR HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

C-17



--------------------------------------------------------------------------------

ARTICLE XXXII FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

C-18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as
of the date first written above.

 

  [NAME] By:  

 

Name:   Title:  

 

Address of the Guarantor:

 

 

 



--------------------------------------------------------------------------------

AGREED TO as of the date

First written above:

CREDIT SUISSE AG, as the

Administrative Agent

 

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTY SUPPLEMENT

            , 201    

Credit Suisse AG, as the Administrative Agent

Eleven Madison Avenue

New York, New York 10010

 

  Re: Senior Secured Term Loan Agreement, dated as of March 23, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Term Loan Credit Agreement”), among Energy Transfer Equity,
L.P., a Delaware limited partnership (the “Borrower”), Credit Suisse AG, as the
Administrative Agent and the Lenders from time to time party thereto

Ladies and Gentlemen:

Reference is made to the Term Loan Credit Agreement and to that certain Guaranty
dated as of             , 201    , executed by [                    ], in favor
of the Administrative Agent, for the benefit of the Lenders (as heretofore
amended, supplemented, modified or restated, the “Original Guaranty”; such
Original Guaranty, as in effect on the date hereof and as it may hereafter be
amended, supplemented or otherwise modified from time to time, together with
this Guaranty Supplement, being the “Guaranty”). The capitalized terms defined
in the Guaranty or in the Term Loan Credit Agreement and not otherwise defined
herein are used herein as therein defined.

SECTION 1. GUARANTY.

32.01 The undersigned hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete, and full payment when due,
and no matter how the same shall become due, of:

(a) all Obligations, as defined in the Term Loan Credit Agreement, including all
principal of and all interest on the Loans, and all other sums payable in
connection therewith;

(b) all other sums payable under the other Loan Documents, whether for
principal, interest, fees or otherwise; and

(c) any and all other indebtedness, obligations or liabilities which may at any
time be owed to any Lender Party, whether incurred heretofore or hereafter or
concurrently herewith, under or pursuant to any of the Loan Documents, and
including interest, reasonable attorneys’ fees and collection costs as may be
provided by law or in any instrument or agreement evidencing any such
indebtedness or liability.



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the liability hereunder of
each of the undersigned shall extend to and include all post-petition interest,
expenses, and other duties and liabilities of the Borrower described above in
this subsection (a), or below in the following subsection (b), which would be
owed by the Borrower but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization, or similar
proceeding involving the Borrower.

32.02 The undersigned hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete and full payment, when due,
and no matter how the same shall become due, of all obligations and undertakings
of the Borrower to such Lender Party under, by reason of, or pursuant to any of
the Obligation Documents.

32.03 If the Borrower shall for any reason fail to pay any Obligation, as and
when such Obligation shall become due and payable, whether at its stated
maturity, as a result of the exercise of any power to accelerate, or otherwise,
each of the undersigned will, upon demand by the Administrative Agent, pay such
Obligation in full to the Administrative Agent for the benefit of the Lender
Party to whom such Obligation is owed.

32.04 If either the Borrower or any of the undersigned fail to pay any
Obligation as described in the immediately preceding subsections (a), (b), or
(c), each of the undersigned will incur the additional obligation to pay to the
Administrative Agent, and each of the undersigned will forthwith upon demand by
the Administrative Agent pay to the Administrative Agent, the amount of any and
all reasonable expenses, including fees and disbursements of the Administrative
Agent’s counsel and of any experts or agents retained by the Administrative
Agent, which the Administrative Agent may incur as a result of such failure.

32.05 The liability of each of the undersigned hereunder shall be limited to the
maximum amount of liability that can be incurred without rendering this
Guaranty, as it relates to such Person, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater amount.

32.06 The books and records of the Lender Parties showing the amount of any of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Obligations.

SECTION 2. OBLIGATIONS UNDER THE GUARANTY. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” shall also mean and be a
reference to the undersigned.



--------------------------------------------------------------------------------

ARTICLE XXXIII COUNTERPARTS; EFFECTIVENESS. This Guaranty Supplement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Guaranty Supplement by telecopy shall be
effective as delivery of a manually executed counterpart of this Guaranty
Supplement.

ARTICLE XXXIV GOVERNING LAW; SUBMISSION TO JURISDICTION.

34.01 GOVERNING LAW. THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

34.02 SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY SUPPLEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OF THE UNDERSIGNED OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

34.03 WAIVER OF VENUE. EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY



--------------------------------------------------------------------------------

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
SUPPLEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

34.04 SERVICE OF PROCESS. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15 OF THE
GUARANTY. NOTHING IN THIS GUARANTY SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 5. WAIVER OF JURY TRIAL. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY THEORY). EACH OF THE UNDERSIGNED HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY SUPPLEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 6. FINAL AGREEMENT. THIS GUARANTY SUPPLEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty
Supplement as of the date first written above.

 

 

Very truly yours,

[NAME OF ADDITIONAL GUARANTOR] By:  

 

Name:   Title:  

 

Address of Guarantor:  

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOLVENCY CERTIFICATE

March [    ], 2012

This Solvency Certificate (the “Certificate”) of Energy Transfer Equity, L.P., a
Delaware limited partnership (the “Borrower”), and its Subsidiaries is delivered
pursuant to Section 4.01(a) of the Senior Secured Term Loan Agreement entered
into as of March 23, 2012 (the “Term Loan Credit Agreement”) by and among the
Borrower, Credit Suisse AG, as the Administrative Agent and the Lenders from
time to time party thereto. Unless otherwise defined herein, capitalized terms
used in this Certificate shall have the meanings set forth in the Term Loan
Credit Agreement.

I, [            ], the duly elected, qualified and acting Chief Financial
Officer of LE GP, LLC, a Delaware limited liability company and the general
partner of the Borrower, DO HEREBY CERTIFY in my capacity as such officer and
not in my individual capacity, as of the date hereof, that:

1. I have reviewed the terms and provisions of the Term Loan Credit Agreement
and the other Loan Documents referred to therein (collectively, the “Transaction
Documents”) and such other documents as I have deemed relevant and the contents
of this Certificate and, in connection herewith, have made such investigation,
as I have deemed necessary therefor. Furthermore, I confirm and acknowledge that
the Administrative Agent and the Lenders are relying on the truth and accuracy
of this Certificate in connection with the Commitments and Loans under the Term
Loan Credit Agreement.

2. Before and after giving effect to the transactions contemplated by the Term
Loan Credit Agreement (the “Transactions”), the fair value of any and all
property of the Borrower and its Restricted Subsidiaries, on a consolidated
basis, is greater than the probable liability on existing debts of the Borrower
and its Restricted Subsidiaries, on a consolidated basis, as they become
absolute and matured.

3. Before and after giving effect to the Transactions, the present fair saleable
value of any and all property of the Borrower and its Restricted Subsidiaries,
on a consolidated basis, is greater than the probable liability on existing
debts of the Borrower and its Restricted Subsidiaries, on a consolidated basis,
as they become absolute and matured.

4. Before and after giving effect to the Transactions, the Borrower and its
Restricted Subsidiaries, on a consolidated basis, are solvent and are able to
pay their debts (including, without limitation, contingent and subordinated
liabilities) as they become absolute and mature.

5. The Borrower and its Restricted Subsidiaries, on a consolidated basis, do not
intend to, nor do they believe that they will, incur debts that would be beyond
their ability to pay as such debts mature.

6. Before and after giving effect to Transactions, the Borrower and its
Restricted Subsidiaries are not engaged in businesses or transactions, nor about
to engage in businesses or transactions, for which any property remaining would,
on a consolidated basis, constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which they are
engaged.

 

D-1



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

By:  

 

Name:   Title:   Chief Financial Officer

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LOAN NOTICE

Date: March [    ], 2012

 

To: Credit Suisse AG, as the Administrative Agent

Ladies and Gentlemen:

Reference is made to the Senior Secured Term Loan Agreement, dated as of
March 23, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Energy Transfer
Equity, L.P., a Delaware limited partnership (the “Borrower”), Credit Suisse AG,
as the Administrative Agent and the Lenders from time to time party thereto.
Terms that are defined in the Agreement are used herein with the meanings given
them in the Agreement.

[For Loans on the Funding Date use the following:]

Pursuant to the terms of the Agreement, the Borrower hereby requests the Lenders
to make Loan[s] to Borrower in the aggregate principal amount of $ [        ]
and specifies March 26, 2012, as the date Borrower desires for the Lenders to
make such Loan[s] and for the Administrative Agent to deliver to the Borrower
the proceeds thereof. Such Loan[s] are [is] hereby designated as follows:

Type of Loans: [Eurodollar Loans][ABR Loans]

[Length of Interest Periods for Eurodollar Loan:              months.]

[Aggregate amount of new Borrowing:                                        
                 $            ]

[For conversion or continuation use the following:]

Borrower hereby requests a conversion or continuation of existing Loans into a
new Borrowing pursuant to Section 2.03 of the Agreement as follows:

Existing Borrowing(s) of Loans to be Continued or Converted:

$          of Eurodollar Loans with Interest Period ending                     

$          of ABR Loans

Date of Continuation or Conversion:                                       
                                      

Length of Interest Period for Eurodollar
Loans:                                              months]

 

E-1



--------------------------------------------------------------------------------

To induce the Lenders to [make/continue/convert] such Loan[s], the Borrower
hereby represents, warrants, acknowledges, and agrees to and with the
Administrative Agent and each Lender that:

 

  a. The undersigned is the duly elected, qualified and acting officer of LE GP,
LLC, a Delaware limited liability company and the general partner of the
Borrower, as indicated below such officer’s signature hereto having all
necessary authority to act for the Borrower in making the request herein
contained.

 

  b. The Specified Representations made by the Borrower in the Agreement are
true and correct in all material respects on and as of the date hereof, with the
same effect as though such Specified Representations had been made on and as of
the date hereof, except to the extent that such Specified Representations
specifically refer to an earlier date, in which case they were true and correct
as of such earlier date.

 

  c. The Borrowings requested herein comply with the requirements set forth in
Section 2.04 of the Agreement.

The undersigned hereby certifies that, to the best of his knowledge after due
inquiry, the above representations, warranties, acknowledgments, and agreements
of the Borrower are true, correct and complete in all material respects.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of

 

  ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC, its general partner   By:  

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTE

 

$         

                 , 201       

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
             or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to the Borrower under the Senior
Secured Term Loan Agreement, dated as of March 23, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”), by and among the Borrower, Credit Suisse AG, as the Administrative
Agent and the Lenders from time to time party thereto. Terms that are defined in
the Agreement are used herein with the meanings given them in the Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC, its general partner   By:  

 

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PERFECTION CERTIFICATE

[Provided under separate cover]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF EXEMPTION CERTIFICATE FOR NON-U.S. LENDERS THAT ARE NOT

PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

Reference is hereby made to the Senior Secured Term Loan Agreement dated as of
March 23, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Credit Agreement”), among ENERGY TRANSFER EQUITY, L.P., a
Delaware limited partnership (the “Borrower”), CREDIT SUISSE AG, as
Administrative Agent and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF LENDER] By:    

Name:

 

Title:

          Date:              , 20[    ]

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF EXEMPTION CERTIFICATE FOR NON-U.S. LENDERS THAT ARE

PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

Reference is hereby made to the Senior Secured Term Loan Agreement dated as of
March 23, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Credit Agreement”), among ENERGY TRANSFER EQUITY, L.P., a
Delaware limited partnership (the “Borrower”), CREDIT SUISSE AG, as
Administrative Agent and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Term Loan Credit
Agreement, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

   

Date:              , 20[    ]

 

H-2-1